EXECUTION VERSION
 
 
CREDIT AGREEMENT
Dated as of July 18, 2011
by and between
GLOBECOMM SYSTEMS INC.
and
CITIBANK, N.A.,
as Administrative Agent
and
THE LENDERS PARTY HERETO
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I DEFINITIONS AND ACCOUNTING TERMS     1  
SECTION 1.01.
  Definitions     1  
SECTION 1.02.
  Accounting Terms     18  
 
            ARTICLE II LOANS     18  
SECTION 2.01.
  Revolving Credit Loans     18  
SECTION 2.02.
  Revolving Credit Note     19  
SECTION 2.03.
  Term Loans     19  
SECTION 2.04.
  Term Loan Notes     20  
SECTION 2.05.
  Letters of Credit     20  
SECTION 2.06.
  Reduction of the Total Commitment     24  
 
            ARTICLE III INTEREST RATE; FEES AND PAYMENTS; USE OF PROCEEDS     24
 
SECTION 3.01.
  Interest Rate     24  
SECTION 3.02.
  Use of Proceed     26  
SECTION 3.03.
  Prepayments     26  
SECTION 3.04.
  Fees     27  
SECTION 3.05.
  Inability to Determine Interest Rate     28  
SECTION 3.06.
  Illegality     28  
SECTION 3.07.
  Increased Costs     29  
SECTION 3.08.
  Indemnity     30  
SECTION 3.09.
  Taxes     30  
SECTION 3.10.
  Pro Rata Treatment and Payments     32  
SECTION 3.11.
  Funding and Disbursement of Loans     33  
SECTION 3.12.
  Manner of Payment     33  
SECTION 3.13.
  Change of Lending Office; Removal of Lender     34  
SECTION 3.14.
  Defaulting Lenders     34  
 
            ARTICLE IV REPRESENTATIONS AND WARRANTIES     35  
SECTION 4.01.
  Organization, Corporate Powers, etc.     35  
SECTION 4.02.
  Authorization of Borrowing, Enforceable Obligations     35  
SECTION 4.03.
  Financial Condition     36  
SECTION 4.04.
  Taxes     36  
SECTION 4.05.
  Title to Properties     36  

i



--------------------------------------------------------------------------------



 



             
SECTION 4.06.
  Litigation     37  
SECTION 4.07.
  Agreements     37  
SECTION 4.08.
  Compliance with ERISA     37  
SECTION 4.09.
  Federal Reserve Regulations; Use of Proceeds     37  
SECTION 4.10.
  Approvals     38  
SECTION 4.11.
  Subsidiaries and Affiliates     38  
SECTION 4.12.
  Hazardous Materials     38  
SECTION 4.13.
  Investment Company Act     38  
SECTION 4.14.
  No Default     38  
SECTION 4.15.
  Material Contracts     38  
SECTION 4.16.
  Permits and Licenses     38  
SECTION 4.17.
  Compliance with Law     38  
SECTION 4.18.
  Disclosure     39  
SECTION 4.19.
  Security Document     39  
 
            ARTICLE V CONDITIONS OF LENDING     39  
SECTION 5.01.
  Conditions To Initial Loans and Extensions of Credit     39  
SECTION 5.02.
  Conditions to Term Loans     40  
SECTION 5.03.
  Conditions to All Loans and Letters of Credit     41  
 
            ARTICLE VI AFFIRMATIVE COVENANTS     42  
SECTION 6.01.
  Corporate Existence, Properties, etc.     42  
SECTION 6.02.
  Payment of Indebtedness, Taxes, etc.     42  
SECTION 6.03.
  Financial Statements, Reports, etc.     43  
SECTION 6.04.
  Access to Premises and Records     44  
SECTION 6.05.
  Notice of Adverse Change     44  
SECTION 6.06.
  Notice of Default     45  
SECTION 6.07.
  Notice of Litigation     45  
SECTION 6.08.
  ERISA     45  
SECTION 6.09.
  Compliance with Applicable Laws     45  
SECTION 6.10.
  Subsidiaries     45  
SECTION 6.11.
  Default in Other Agreements     46  
SECTION 6.12.
  Operating Accounts     46  
SECTION 6.13.
  Environmental Laws     46  

ii



--------------------------------------------------------------------------------



 



             
 
            ARTICLE VII NEGATIVE COVENANTS     47  
SECTION 7.01.
  Liens     47  
SECTION 7.02.
  Indebtedness     48  
SECTION 7.03.
  Guaranties     49  
SECTION 7.04.
  Sale of Assets     49  
SECTION 7.05.
  Sale of Notes     49  
SECTION 7.06.
  Loans and Investments     49  
SECTION 7.07.
  Nature of Business     50  
SECTION 7.08.
  Sale and Leaseback     50  
SECTION 7.09.
  Federal Reserve Regulations     50  
SECTION 7.10.
  Accounting Policies and Procedures; Tax Status     50  
SECTION 7.11.
  Hazardous Materials     50  
SECTION 7.12.
  Limitations on Fundamental Changes     50  
SECTION 7.13.
  Financial Covenants     51  
SECTION 7.14.
  Subordinated Debt     51  
SECTION 7.15.
  Dividends     51  
SECTION 7.16.
  Transactions with Affiliates     51  
SECTION 7.17.
  Impairment of Security Interest     52  
SECTION 7.18.
  Negative Pledge     52  
 
            ARTICLE VIII EVENTS OF DEFAULT     52  
SECTION 8.01.
  Events of Default     52  
 
            ARTICLE IX THE ADMINISTRATIVE AGENT     54  
SECTION 9.01.
  Appointment, Powers and Immunities     54  
SECTION 9.02.
  Reliance by Administrative Agent     55  
SECTION 9.03.
  No Notice of Events of Default     55  
SECTION 9.04.
  Rights as a Lender     55  
SECTION 9.05.
  Indemnification     56  
SECTION 9.06.
  Non-Reliance on Administrative Agent and Other Lenders     56  
SECTION 9.07.
  Failure to Act     56  
SECTION 9.08.
  Resignation of the Administrative Agent     56  
SECTION 9.09.
  Sharing of Collateral and Payments     57  
 
            ARTICLE X MISCELLANEOUS     57  
SECTION 10.01.
  Notices     57  
SECTION 10.02.
  Survival of Agreement     58  

iii



--------------------------------------------------------------------------------



 



             
SECTION 10.03.
  Expenses     58  
SECTION 10.04.
  Amendments and Waivers     59  
SECTION 10.05.
  Successor and Assigns; Participations     59  
SECTION 10.06.
  No Waiver; Cumulative Remedies     62  
SECTION 10.07.
  Applicable Law     62  
SECTION 10.08.
  Submission to Jurisdiction; Jury Waiver     62  
SECTION 10.09.
  Extension of Maturity     62  
SECTION 10.10.
  Severability     62  
SECTION 10.11.
  Reinstatement; Certain Payments     63  
SECTION 10.12.
  Right of Setoff     63  
SECTION 10.13.
  Counterparts     63  
SECTION 10.14.
  Headings     63  
SECTION 10.15.
  Construction     64  
SECTION 10.16.
  Entire Agreement     64  
SECTION 10.17.
  USA PATRIOT Act     64  
SECTION 10.18.
  Confidentiality     64  

iv



--------------------------------------------------------------------------------



 



SCHEDULES

         
Schedule 1.01
  —   Lenders and Commitments
 
       
Schedule I
  —   Subsidiaries and Affiliates
Schedule II
  —   Liens
Schedule III
  —   Existing Indebtedness
Schedule IV
  —   Existing Guaranties
Schedule V
  —   Existing Letters of Credit
Schedule VI
  —   Litigation, etc.
 
       
EXHIBITS
       
 
       
Exhibit A
  —   Form of Revolving Credit Note
Exhibit B
  —   Form of Term Loan Note
Exhibit C
  —   Form of Guaranty
Exhibit D
  —   Form of Pledge Agreement [re: Non-Domestic Subsidiary]
Exhibit E
  —   Form of Security Agreement
Exhibit F
  —   Form of Opinion of Counsel
Exhibit G
  —   Form of Assignment and Acceptance Agreement

v



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT dated as of July 18, 2011, by and between GLOBECOMM
SYSTEMS INC., a Delaware corporation (the “Company”), the LENDERS which from
time to time are parties to this Agreement (individually, a “Lender” and,
collectively, the “Lenders”) and CITIBANK, N.A., a national banking association,
as Administrative Agent.
RECITALS
     WHEREAS, Citibank, N.A. (“Citibank”) and the Company are parties to a
Credit Agreement dated as of March 11, 2009 (as amended, the “Prior Agreement”);
     WHEREAS, the Company has requested that the Prior Agreement be amended and
restated as hereinafter provided to, among other things, increase the Total
Revolving Credit Commitment and the Total Term Loan Commitment and to add
provisions to permit additional Lenders to provide financial accommodations
hereunder;
     WHEREAS, Citibank is willing to agree to such amendment and restatement on
the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, the Company and Citibank agree that the Prior Agreement shall
be, and hereby is, amended and restated in its entirety and the Company, the
Administrative Agent and the Lenders hereby further agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     SECTION 1.01. Definitions. As used herein, the following terms shall have
the following meanings:
     “Acquisition” means the acquisition of (i) a controlling equity interest in
another Person (including the purchase of an option, warrant or convertible or
similar type security to acquire such a controlling interest at the time it
becomes exercisable by the holder thereof), whether by purchase of such equity
interest or upon exercise of an option or warrant for, or conversion of
securities into, such equity interest, or (ii) assets of another Person which
constitute all or substantially all of the assets of such Person or of a line or
lines of business conducted by such Person.
     “Administrative Agent” shall mean Citibank, N.A., in its capacity as
Administrative Agent for the Lenders under this Agreement or its successor
Administrative Agent permitted pursuant to Section 9.08 hereof.
     “Affiliate” shall mean with respect to a specified Person, another Person
which, directly or indirectly, controls or is controlled by or is under common
control with such specified Person. For the purpose of this definition,
“control” of a Person shall mean the power, direct or indirect, to direct or
cause the direction of the management or policies of such Person whether through
the ownership of voting securities by contract or otherwise; provided that, in
any event, any Person who owns directly or indirectly 15% or more of the
securities having ordinary voting power for the election of directors or other
governing body of a corporation or 10% or more of the membership, partnership or
other ownership

 



--------------------------------------------------------------------------------



 



interest of any Person (other than as a limited partner of such other Person)
will be deemed to control such corporation or other Person.
     “Aggregate Letters of Credit Outstanding” shall mean on the date of
determination thereof, the sum of (a) the aggregate maximum amount which is
available or available in the future to be drawn under all outstanding Letters
of Credit under this Agreement plus (b) the aggregate amount of any payments
made by the Issuing Lender on behalf of the Lenders under any Letter of Credit
issued pursuant to this Agreement that has not been reimbursed by the Company or
the relevant Letter of Credit Party.
     “Aggregate Outstandings” shall mean, on the date of determination thereof,
the sum of (i) the Aggregate Letters of Credit Outstanding, plus (ii) the
Aggregate RC Outstandings, plus (iii) the Aggregate TL Outstandings.
     “Aggregate RC Outstandings” shall mean, on the date of determination
thereof, the aggregate outstanding principal amount of the Revolving Credit
Loans at such time.
     “Aggregate TL Outstandings” shall mean, on the date of determination
thereof the aggregate outstanding principal amount of the Term Loans at such
time.
     “Agreement” shall mean this Credit Agreement dated as of July 18, 2011, as
it may hereafter be amended, restated, supplemented or otherwise modified from
time to time in accordance with the terms hereof.
     “Alternate Base Rate” or “ABR” shall mean the highest of (i) the Prime
Rate; (ii) the Federal Funds Effective Rate from time to time plus 0.5%; and
(iii) two hundred (200) basis points in excess of the floating rate of interest
determined, on a daily basis, by the Administrative Agent in accordance with its
customary procedures and utilizing such electronic or other quotation sources as
it considers appropriate to be the prevailing rate per annum in effect each
banking day at which deposits in Dollars for a one month period, determined by
the Administrative Agent in its sole discretion, are offered to the
Administrative Agent by first class banks in the London interbank market shortly
after 11:00 a.m. (London time) two banking days prior to the date such rate of
interest shall be effective and applied to existing and future advances under
Alternate Base Rate Loans. Any change in the Alternate Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective from
and including the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.
     “Alternate Base Rate Loans” shall mean Loans at such times as they are
being made and/or maintained at a rate of interest based on the Alternate Base
Rate.
     “Applicable Margin” shall mean (a) with respect to a Libor Rate Loan, the
percentage set forth below under the heading “LIBOR Margin” opposite the
applicable ratio, (b) with respect to an Alternate Base Rate Loan, the
percentage set forth below under the heading “ABR Margin” opposite the
applicable ratio and (c) with respect to the Unused Fee Rate in accordance with
Section 3.04(a) hereof, the percentage set forth below under the heading “Unused
Fee Rate” opposite the applicable ratio:

                                      LIBOR   ABR   Unused Category  
Consolidated Leverage Ratio   Margin   Margin   Fee Rate
I
  Less than 1.00:1.00     2.00 %     0.00 %     0.25 %
II
  Greater than or equal to 1.00:1.00 but less than 2.00:1.00     2.25 %     0.00
%     0.25 %
III
  Greater than or equal to 2.00:1.00     2.50 %     0.25 %     0.375 %

2



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, during the period commencing on the Closing Date
and ending on the date of reset of the Applicable Margin in accordance with this
paragraph, the ABR Margin, the LIBOR Margin and the Unused Fee Rate shall be
determined based upon the margins and rate set forth in Category II above. The
Applicable Margin will be set or reset with respect to each Loan on the date
which is five (5) Business Days following the date of receipt by the
Administrative Agent of the financial statements referred to in Section 6.03(a)
and Section 6.03(b) together with a certificate of the Financial Officer of the
Company certifying the Consolidated Leverage Ratio and setting forth the
calculation thereof in detail; provided, however, (a) the Applicable Margin will
first be reset based on the financial statements for the fiscal year ending
June 30, 2011, and (b) if any such financial statement and certificate are not
received by the Administrative Agent within the time period required pursuant to
Section 6.03(a) or Section 6.03(b), as the case may be, the Applicable Margin
will be set or reset, unless the rate of interest specified in Section 3.01(c)
is in effect, based on the margins and rate set forth in Category III above from
the date such financial statements and certificate were due until the date which
is five (5) Business Days following the receipt by the Administrative Agent of
such financial statements and certificate, and provided, further, that the
Lenders shall not in any way be deemed to have waived any Default or Event of
Default, including without limitation, an Event of Default resulting from the
failure of the Company to comply with Section 7.13 of this Agreement, or any
rights or remedies hereunder or under any other Loan Document in connection with
the foregoing proviso. During the occurrence and continuance of a Default or an
Event of Default, no downward adjustment, and only upward adjustments, shall be
made to the Applicable Margin.
     “Assignment and Acceptance Agreement” shall mean an Assignment and
Acceptance Agreement entered into by a Lender and an Assignee and accepted by
the Administrative Agent and the Company, in the form attached hereto as
Exhibit G or any other form approved by the Administrative Agent.
     “Available Revolving Credit Commitment” shall mean, on the date of
determination, the Total Revolving Credit Commitment reduced by the then
Aggregate RC Outstandings.
     “Available Term Loan Commitment” shall mean, on the date of determination,
the Total Term Loan Commitment reduced by the then Aggregate TL Outstandings.
     “Banking Services” means each and any of the following bank services
provided to the Company at the written request of the Company or a Guarantor by
the Administrative Agent, any Lender or any of their Affiliates: (a) commercial
credit, purchase or debit cards and (b) cash management or related services
(including, without limitation, controlled disbursement, ACH transactions,
return items and interstate depository network services).
     “Banking Services Obligations” means any and all obligations of the Company
and the Guarantors, whether absolute or contingent and however and whenever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
     “Borrowing Date” shall mean, with respect to any Loan, the date on which
such Loan is disbursed to the Company.
     “Business Day” shall mean (a) any day not a Saturday, Sunday or other day
on which commercial banks in New York, New York are authorized or required by
law to close, and (b) as it relates to any

3



--------------------------------------------------------------------------------



 



payment, determination, funding or notice to be made or given in connection with
any Libor Rate Loan, any day specified in clause (a) on which trading is carried
on by and between banks in Dollar deposits in the London interbank eurodollar
market.
     “Capital Expenditures” shall mean additions to property, plant and
equipment of any Financial Party, which, in conformity with Generally Accepted
Accounting Principles, are included as “additions to property, plant or
equipment” or similar items (including, without limitation, Capital Leases)
which would be reflected in the statement of cash flow of the Financial Parties.
     “Capital Lease” shall mean (i) any lease of property, real or personal, if
the then present value of the minimum rental commitment thereunder should, in
accordance with Generally Accepted Accounting Principles, be capitalized on the
balance sheet of the lessee, and (ii) any other such lease the obligations of
which are required to be capitalized on the balance sheet of the lessee.
     “Cash Collateral” shall mean a deposit by the Company made in immediately
available funds to a cash collateral account at the Administrative Agent and the
taking of all action reasonably required to provide the Administrative Agent,
for the ratable benefit of the Lenders, a first priority perfected security
interest in such deposit.
     “Change in Law” means (a) the adoption of any law, rule, regulation or
treaty after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 3.07, by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement.
     “Change of Control” shall mean any event which results in (i) any Person,
or two or more Persons acting in concert, acquiring beneficial ownership (within
the meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of
securities of the Company (or other securities convertible into such securities)
representing 50% or more of the combined voting power of all securities of the
Company entitled to vote in the election of directors, provided that this clause
(i) shall not apply with respect to NSB Advisors LLC so long as NSB Advisors LLC
is and remains a “passive investor” reporting to the SEC as such on Schedule 13G
as provided under the Securities Exchange Act of 1934, as amended; (ii) during
any period of twelve (12) consecutive months, a majority of the seats on the
Board of Directors of the Company shall be occupied by individuals who, on the
Closing Date, constitute the Board of Directors of the Company, or who first
become directors subsequent to the Closing Date, provided the recommendation,
election or nomination for election to the Board of Directors of such subsequent
directors was approved by a vote of at two-thirds of the directors then still in
office who were either directors as of the Closing Date or whose recommendation,
election or nomination for election was previously so approved, ceasing for any
reason to constitute a majority of the members of the Board of Directors of the
Company or (iii) the Company failing to beneficially own, directly or
indirectly, 100% of the issued and outstanding Equity Interests of each
Guarantor.
     “Chief Financial Officer” shall mean the Chief Financial Officer of the
Company.
     “Citibank” shall have the meaning set forth in the recitals hereto.
     “Closing Date” shall mean July 18, 2011.

4



--------------------------------------------------------------------------------



 



     “Code” shall mean the Internal Revenue Code of 1986, as amended and in
effect from time to time.
     “Commercial Letter of Credit” shall mean any commercial letter of credit
issued for the account of a Person for the purpose of providing the primary
payment mechanism in connection with the purchase of materials, goods, or
services by such Person.
     “Commercial Letter of Credit Commitment” shall mean the obligation of the
Issuing Lender to issue Commercial Letters of Credit on the terms herein
described in an aggregate amount up to $10,000,000 and the several obligations
of the Lenders to acquire participations in Commercial Letters of Credit issued
hereunder in an aggregate amount not to exceed the amount set forth opposite
such Lender’s name on Schedule 1.01 hereto, as such amounts may be adjusted in
accordance with the terms of this Agreement.
     “Commitment Proportion” shall mean, with respect to each Lender at the time
of determination, the ratio, expressed as a percentage, which such Lender’s
Commitments bear to the Total Commitment or, if the Commitments have expired or
have been terminated, the ratio, expressed as a percentage, which (a) the sum of
aggregate Loans advanced by such Lender plus the Aggregate Letters of Credit
Outstanding of such Lender to (b) the Aggregate Outstandings at such time.
     “Commitments” shall mean, collectively, the Revolving Credit Commitments,
the Standby Letter of Credit Commitment, the Commercial Letter of Credit
Commitment and the Term Loan Commitments.
     “Company” shall have the meaning set forth in the preamble hereto.
     “ComSource” shall mean ComSource, Inc., a Maryland corporation.
     “ComSource Merger Agreement” shall mean the Agreement and Plan of Merger,
dated April 8, 2011, among ComSource, the Company and ComSource Merger Sub, Inc.
     “Consolidated” shall mean, as applied to any financial or accounting term,
such term determined on a consolidated basis in accordance with Generally
Accepted Accounting Principles for the Company and its Subsidiaries.
     “Consolidated Cash Taxes” shall mean the amount of cash income taxes paid
by the Financial Parties.
     “Consolidated Current Portion of Long Term Debt” shall mean for the
Financial Parties, current portion of long term debt as reflected on the
Consolidated balance sheet of the Company and the other Financial Parties as
determined in accordance with Generally Accepted Accounting Principles, applied
on a consistent basis.
     “Consolidated EBITDA” shall mean, on any date of determination,
Consolidated Net Income (whether income or loss) for such period, plus the sum,
without duplication, of (a) Consolidated Interest Expense, (b) depreciation and
amortization expenses or charges, and (c) all income taxes to any government or
governmental instrumentality expensed on any Financial Party’s books (whether
paid or accrued), minus all extraordinary or unusual gains, in each case,
determined on a Consolidated basis for the Financial Parties in accordance with
Generally Accepted Accounting Principles applied on a consistent basis. All of
the foregoing categories shall be calculated (without duplication) over the four
fiscal quarters ending on or most recently ended prior to the date of
determination thereof.

5



--------------------------------------------------------------------------------



 



     “Consolidated Fixed Charge Coverage Ratio” shall mean, on any date of
determination, the ratio of (a) Consolidated EBITDA minus Unfunded Capital
Expenditures to (b) the sum of (i) the Consolidated Current Portion of Long Term
Debt plus (ii) Consolidated Interest Expense plus (iii) Consolidated Cash Taxes.
All of the foregoing categories shall be determined on a Consolidated basis for
the Financial Parties in accordance with Generally Accepted Accounting
Principles applied on a consistent basis and shall be calculated (without
duplication) with respect to the four fiscal quarters ending on or most recently
ended prior to the date of determination thereof.
     “Consolidated Interest Expense” shall mean the Consolidated interest
expense of the Financial Parties, determined in accordance with Generally
Accepted Accounting Principles, applied on a consistent basis.
     “Consolidated Leverage Ratio” shall mean the ratio of Consolidated Total
Indebtedness to Consolidated EBITDA determined on a Consolidated basis for the
Financial Parties in accordance with Generally Accepted Accounting Principles
applied on a consistent basis and shall be calculated (without duplication) with
respect to the four fiscal quarters ending on or most recently ended prior to
the date of determination thereof.
     “Consolidated Net Income” shall mean, for any period, the net income (or
net loss) of the Financial Parties, for such period determined in accordance
with Generally Accepted Accounting Principles applied on a consistent basis.
     “Consolidated Total Indebtedness” shall mean all Indebtedness described in
clauses (a) through (i) of the definition of “Indebtedness” for the Financial
Parties, as determined in accordance with Generally Accepted Accounting
Principles applied on a consistent basis.
     “Consolidated Unrestricted Cash” shall mean all cash and cash equivalents
of the Financial Parties, maintained in an account held with the Administrative
Agent or any Affiliate of the Administrative Agent which is not subject to any
restriction on usage or subject to any Lien other than a Lien in favor of the
Administrative Agent or such Affiliate.
     “Debt Issuance” means the incurrence, issuance or sale by the Company or
any of its Subsidiaries of any Indebtedness (including, without limitation, any
debt securities, whether in a public offering of such securities or otherwise),
including, without limitation, any Subordinated Debt, but excluding issuance of
any Indebtedness permitted under Section 7.02(a) through (e).
     “Default” shall mean any event or condition which upon notice, lapse of
time, or both, would constitute an Event of Default.
     “Default Excess” shall mean with respect to any Defaulting Lender, the
excess, if any, of such Defaulting Lender’s pro rata share of the Aggregate
Outstandings of all Lenders (calculated as if all Defaulting Lenders (including
such Defaulting Lender) had funded its pro rata share of Loans) over the
aggregate outstanding principal amount of all Loans of such Defaulting Lender.
     “Defaulting Lender” shall have the meaning set forth in Section 3.14
hereof.
     “Default Period” shall mean with respect to any Defaulting Lender, the
period commencing on the date of the applicable Lender Default and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero and (b) such
Defaulting Lender shall have delivered to

6



--------------------------------------------------------------------------------



 



Company and Administrative Agent a written reaffirmation of its intention to
honor its obligations hereunder with respect to its Commitments and (iii) the
date on which Company, Administrative Agent and Required Lenders waive all
Lender Defaults of such Defaulting Lender in writing.
     “Dollar” and the symbol “$” shall mean lawful money of the United States of
America.
     “Domestic Permitted Acquisitions” shall mean a Permitted Acquisition that
involves the acquisition of ownership interests of a Domestic Person or the
purchase of domestic assets owned by a Domestic Person or a Non-Domestic Person
(so long as such assets are thereafter maintained in the United States of
America).
     “Domestic Person” shall mean any Person which is organized under the laws
of any state of the United States of America or the District of Columbia.
     “Domestic Subsidiary” shall mean any Subsidiary of the Company or any
Guarantor organized under the laws of any state of the United States of America
or the District of Columbia.
     “EBITDA” shall mean, on any date of determination, net income (or net loss)
of such Person for such period, plus the sum, without duplication, of
(a) interest expense of such Person, (b) depreciation and amortization expenses
or charges of such Person, and (c) all income taxes to any government or
governmental instrumentality expensed on such Person’s books (whether paid or
accrued), minus (d) all extraordinary and unusual gains of such Person, in each
case, determined with respect to such Person in accordance with Generally
Accepted Accounting Principles applied on a consistent basis. All of the
foregoing categories shall be calculated (without duplication) over the four
fiscal quarters ending on or most recently ended prior to the date of
determination thereof.
     “Environmental Law” shall mean any applicable law, ordinance, rule,
regulation, or policy having the force of law of any Governmental Authority
relating to pollution or protection of the environment or to the use, handling,
transportation, treatment, storage, disposal, release or discharge of Hazardous
Materials, including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (42 U.S.C.
Sections 9601, et seq.), the Hazardous Materials Transportation Act, as amended
(49 U.S.C. Sections 1801, et seq.), the Resource Conservation and Recovery Act,
as amended (42 U.S.C. Sections 6901, et seq.) and the rules and regulations
promulgated pursuant thereto.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA, as in
effect at the date of this Agreement and any subsequent provisions of ERISA,
amendatory thereof, supplemental thereto or substituted therefore.
     “ERISA Affiliate” shall mean each person (as defined in Section 3(9) of
ERISA) which together with the Company or any Affiliate would be deemed to be a
member of the same “controlled group” within the meaning of Section 414(b), (c),
(m) and (o) of the Code.
     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
     “Equity Issuance” means the issuance, sale or other disposition by the
Company or any of its Subsidiaries of any of the Equity Interests of such
Person, or any other security or instrument

7



--------------------------------------------------------------------------------



 



representing, convertible into or exchangeable for any Equity Interests in the
Company or any of its Subsidiaries.
     “Eurocurrency Reserve Requirement” shall mean a fraction (expressed as a
decimal), the numerator of which is the number one and the denominator of which
is the number one minus the aggregate (without duplication) of the rates
(expressed as a decimal) of reserve requirements in effect on such day
(including, without limitation, basic, supplemental, marginal and emergency
reserves, under any regulations of the Board of Governors of the Federal Reserve
System or any other Governmental Authority having jurisdiction with respect
thereto) as from time to time in effect, dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “eurocurrency
liabilities” in Regulation D) maintained by any Lender. For purposes hereof each
Libor Rate Loan shall be deemed to constitute a “eurocurrency liability” as
defined in Regulation D, and subject to the reserve requirements of
“Regulation D,” without benefit of credit or proration, exemptions or offsets
which might otherwise be available to any Lender from time to time under
Regulation D.
     “Event of Default” shall mean any Event of Default set forth in
Article VIII.
     “Executive Officer” shall mean any of the Chief Executive Officer, the
President, or the Chief Financial Officer of the Company or any Guarantor, as
applicable, and their respective successors, if any, designated by the Board of
Directors of the Company or such Guarantor.
     “Existing Letters of Credit” shall mean those certain Letters of Credit
described on Schedule V hereto.
     “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal fund brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day which is a Business Day, the average
of the quotations for the day of such transactions received by the
Administrative Agent from three Federal fund brokers of recognized standing
selected by the Administrative Agent.
     “Final Maturity Date” shall mean such date when all Obligations hereunder
are repaid in full and all Commitments hereunder, and this Agreement, shall have
been terminated.
     “Financial Parties” shall mean the Company and the Guarantors, on a
Consolidated basis. “Financial Party” means each of the Company and the
Guarantors, on an individual basis.
     “First-Tier Subsidiary” shall mean, with respect to any Person, a
Subsidiary of such Person that is directly owned by such Person.
     “Fiscal Quarter” shall mean the fiscal quarter of the Company, which will
be the fiscal quarters ending as of March 31, September 30 and December 31 in
each year.
     “Fiscal Year” shall mean the fiscal year of the Company, which will be the
period commencing July 1 of any calendar year and ending on June 30 of the
following calendar year.
     ‘Foreign Lender” shall have the meaning set forth in Section 3.09 hereof.
     “Foreign Permitted Acquisitions” shall mean a Permitted Acquisition that
involves the acquisition of ownership interests of a Non-Domestic Person or the
purchase of foreign assets owned by a Non-Domestic Person or a Domestic Person.

8



--------------------------------------------------------------------------------



 



     “Generally Accepted Accounting Principles” or “GAAP” shall mean those
generally accepted accounting principles in the United States of America, as in
effect from time to time.
     “Globecomm Maryland” shall mean Globecomm Services Maryland LLC, a Delaware
limited liability company.
     “Governmental Authority” shall mean any nation or government, any state,
province, city or municipal entity or other political subdivision thereof, and
any governmental, executive, legislative, judicial, taxing, administrative or
regulatory agency, department, authority, instrumentality, commission, board or
similar body, court, central bank or other entity exercising such power, whether
federal, state, provincial, territorial, local or foreign.
     “Guarantors” shall mean, collectively, Globecomm Network Services
Corporation, a Delaware corporation, GSI Properties, Inc., a New York
corporation, Globecomm Maryland, Turbo, Cachendo, LLC, a Delaware limited
liability company, ComSource, Globecomm International LLC, a Delaware limited
liability company, Telaurus Communications, LLC, a Delaware limited liability
company, Melat Networks Inc., a Delaware corporation, and each Domestic
Subsidiary which, from time to time, is required to execute a joinder to the
Guaranty in accordance with Section 6.10.
     “Guaranty” shall mean the Guaranty of All Liability, substantially in the
form attached hereto as Exhibit C, to be executed and delivered on the Closing
Date by each Guarantor, as such Guaranty may be further amended to include any
Domestic Subsidiary required to execute a joinder to the Guaranty and become a
guarantor thereunder pursuant to Section 6.10 hereof, as same may be amended,
restated, supplemented or modified, from time to time.
     “Hazardous Materials” shall mean any explosives, radioactive materials, or
other materials, wastes, substances, or chemicals regulated as toxic hazardous
or as a pollutant, contaminant or waste under any applicable Environmental Law.
     “Hedging Agreement” shall mean any interest rate swap, collar, cap, floor
or forward rate agreement, any foreign currency exchange agreement or other
agreement regarding the hedging of interest rate risk exposure executed in
connection with hedging the interest rate exposure of the Company or any
Guarantor, and any confirming letter executed pursuant to such agreement, all as
amended, supplemented, restated or otherwise modified from time to time.
     “Indebtedness” shall mean, without duplication, as to any Person
(a) indebtedness for borrowed money; (b) indebtedness for the deferred purchase
price of property or services; (c) indebtedness evidenced by bonds, debentures,
notes or other similar instruments; (d) obligations and liabilities secured by a
Lien upon property owned by such Person, whether or not owing by such Person and
even though such Person has not assumed or become liable for the payment
thereof; (e) obligations and liabilities directly or indirectly guaranteed by
such Person; (f) obligations or liabilities created or arising under any
conditional sales contract or other title retention agreement with respect to
property used and/or acquired by such Person; (g) obligations of such Person as
lessee under Capital Leases; (h) all obligations, contingent or otherwise of
such Person as an account party in respect of letters of credit; (i) all
obligations of such Person in respect of bankers’ acceptances; (j) net
liabilities of such Person under Hedging Agreements and foreign currency
exchange agreements, as calculated on a basis reasonably satisfactory to the
Required Lenders and in accordance with commercially accepted practice; and
(k) all liabilities which would be reflected on a balance sheet of such Person,
prepared in accordance with Generally Accepted Accounting Principles.

9



--------------------------------------------------------------------------------



 



     “Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan,
the first day of each calendar month, commencing August 1, 2011, (b) as to any
Libor Rate Loan, the last day of the Interest Period applicable thereto, and
(c) the date the Term Loan is otherwise paid in full or in part.
     “Interest Period” shall mean with respect to any Libor Rate Loan:
          (a) initially, the period commencing on the date such Libor Rate Loan
is made and ending (x) one month thereafter (or such shorter period that the
Lenders may agree to provide in their sole and absolute discretion), with
respect to a Term Loan or (y) one, two or three months thereafter, with respect
to a Revolving Credit Loan, as selected by the Company in its notice of
borrowing as provided in Section 2.01(b), or in its notice of conversion as
provided in Section 3.01(f); and
          (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Libor Rate Loan and ending (x) one
month thereafter, with respect to a Term Loan or (y) one, two or three months
thereafter, with respect to a Revolving Credit Loan, as selected by the Company
by irrevocable written notice to the Administrative Agent not later than
11:00 a.m. three Business Days prior to the last day of the then current
Interest Period with respect to such Libor Rate Loan; provided, however, that
all of the foregoing provisions relating to Interest Periods are subject to the
following:
               (i) if any Interest Period pertaining to a Libor Rate Loan would
otherwise end on a day which is not a Business Day, the Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month in which
event such Interest Period shall end on the immediately preceding Business Day;
               (ii) if the Company shall fail to give notice as provided in
clause (b) above, and so long as no Default or Event of Default shall have
occurred and is then continuing, the Company shall be deemed to have requested a
continuation of the affected Libor Rate Loan as a Libor Rate Loan with a one
(1) month Interest Period Loan on the last day of the then current Interest
Period with respect thereto, provided that if a Default or an Event of Default
shall have occurred and is then continuing, the Company shall be deemed to have
requested conversion of the affected Libor Rate Loan to an Alternate Base Rate
Loan on the last day of the then current Interest Period with respect thereto;
               (iii) any Interest Period that begins on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of a calendar month;
               (iv) the Company shall select Interest Periods so as not to
require a payment or prepayment of any Libor Rate Loan during an Interest Period
for such Libor Rate Loan.
     “Issuing Lender” shall mean the Administrative Agent, in its capacity as
the issuer of Letters of Credit hereunder or its successor Issuing Lender
permitted pursuant to Section 2.05(f) hereof.
     “Lender Default” shall have the meaning set forth in Section 3.14 hereof.
     “Lenders” shall have the meaning set forth in the preamble hereto.
     “Lending Office” shall mean, for each Lender, the office specified under
such Lender’s name on the signature pages hereof with respect to each Type of
Loan, or such other office as such Lender may

10



--------------------------------------------------------------------------------



 



designate in writing from time to time to the Company and the Administrative
Agent with respect to such Type of Loan.
     “Letter of Credit” shall mean any Commercial Letter of Credit or Standby
Letter of Credit issued by the Issuing Lender for the account of a Letter of
Credit Party, or any of them, pursuant to the terms of this Agreement.
     “Letter of Credit Party” shall mean the Company or any Guarantor.
     “Libor Rate Loan” shall mean Loans at such time as they are made and/or
being maintained at a rate of interest based upon Reserve Adjusted Libor.
     “Lien” shall mean any lien (statutory or otherwise), security interest,
mortgage, deed of trust, pledge, charge, conditional sale, title retention
agreement, Capital Lease, any financing lease having substantially the same
economic effect as a Capital Lease or other encumbrance or similar right of
others, or any agreement to give any of the foregoing.
     “Loan Documents” shall mean, collectively, this Agreement, the Notes, the
Guaranty, Security Documents, any Related Hedging Agreements and each other
agreement executed in connection with the transactions contemplated hereby or
thereby, as same may be amended, restated, supplemented or modified, from time
to time..
     “Loans” shall mean, collectively, the Revolving Credit Loans and the Term
Loans.
     “Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, properties or condition (financial or otherwise) of the
Company or the Guarantors (taken as a whole), or (b) the ability of the Company
or any Guarantor to perform any of their respective material obligations under
any Loan Document to which they are a party.
     “Material Contract” shall mean, with respect to any Person, each contract,
instrument or agreement to which such Person is a party which is not entered
into in the ordinary course of such Person’s business and which is material to
the business, operations, properties or condition (financial or otherwise) of
such Person.
     “Maximum Pledged Percentage” shall mean the maximum percentage of stock,
membership interest or other equity interests (whether voting or non-voting)
that can be pledged by the Company or a Guarantor that will not cause a negative
tax consequence to the Company, such Guarantor or the Non-Domestic Subsidiary
whose stock, membership interests or other equity interests are being thereby
pledged.
     “Non-Conforming Subsidiaries” shall mean, collectively, all Non-Domestic
Subsidiaries of the Company or any Guarantor which have negative EBITDA at the
time of such Subsidiaries’ acquisition pursuant to a Foreign Permitted
Acquisition. “Non-Conforming Subsidiary” shall mean each such Non-Domestic
Subsidiary, individually.
     “Non-Defaulting Lender” shall have the meaning set forth in Section 3.14
hereof.
     “Non-Domestic Person” shall mean any Person which is not organized under
the laws of any state of the United States of America or the District of
Columbia.

11



--------------------------------------------------------------------------------



 



     “Non-Domestic Subsidiary” shall mean any Subsidiary of the Company or any
Guarantor which is not a Domestic Subsidiary.
     “Non-Excluded Taxes” shall have the meaning set forth in Section 3.09
hereof.
     “Non-Guarantor Subsidiary” shall have the meaning set forth in Section 6.10
hereof.
     “Notes” shall mean, collectively, the Revolving Credit Notes and the Term
Loan Notes. “Note” shall mean the Revolving Credit Note and each Term Loan Note
individually.
     “Obligations” shall mean all obligations, liabilities and indebtedness of
the Company and the Guarantors to the Lenders, the Issuing Lender and the
Administrative Agent, arising under or in connection with this Agreement and the
other Loan Documents and any Banking Services Obligations, all whether now
existing or hereafter created, absolute or contingent, direct or indirect, due
or not, whether created directly or acquired by assignment or otherwise,
including, without limitation, all obligations, liabilities and indebtedness of
the Company with respect to the principal of and interest on the Loans,
reimbursement of Letters of Credit, obligations under any Related Hedging
Agreement, and the payment and performance of all other obligations,
liabilities, and indebtedness of the Company and the Guarantors hereunder and
under the other Loan Documents (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the United States Bankruptcy Code, and interest that but for the filing of a
petition in bankruptcy with respect to the Company or any Guarantor, would
accrue on such obligations, whether or not a claim is allowed against the
Company or such Guarantor for such interest in the related bankruptcy
proceeding), under the Notes or with respect to the Loans, including without
limitation all fees, costs, expenses and indemnity obligations hereunder.
Notwithstanding anything to the contrary, the term Obligations when used in the
Guaranty and the Security Documents shall include each Letter of Credit Party’s
reimbursement obligations with respect to all Letters of Credit.
     “Officer’s Certificate” shall mean a certificate signed by an Executive
Officer of the Company.
     “Participant” shall have the meaning set forth in Section 10.05 hereof.
     “Payment Office” shall mean the Administrative Agent’s office located at
730 Veterans Memorial Highway, Hauppauge, New York 11788, Attention:
Relationship Officer — Globecomm Systems Inc. or such other office hereinafter
designated by the Administrative Agent as its Payment Office.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Section 4002 of ERISA, or any successor thereto.
     “Permitted Acquisition” shall mean any acquisition (whether by merger or
otherwise) by the Company or any Guarantor of more than 50% of the outstanding
capital stock, membership interests, partnership interests or other similar
ownership interests of a Person which is engaged in a line of business similar
to the business (or reasonable extensions thereof) of the Company or such
Guarantor or the purchase of all or substantially all of the assets owned by
such Person or the purchase of a division, business unit or product line of a
Person; provided:
     (a) the Lenders shall have received, simultaneously with the closing of
such Permitted Acquisition, those documents required to be delivered pursuant to
Section 6.10 hereof, if any;

12



--------------------------------------------------------------------------------



 



     (b) the Lenders shall have received evidence reasonably satisfactory to it
that the shares or other interests in the Person, or the assets of the Person,
which is the subject of the Permitted Acquisition are, or will be promptly
following the closing of such Permitted Acquisition, free and clear of all
Liens, except Permitted Liens, including, without limitation, with respect to
the acquisition of shares or other equity interests, free of any restrictions on
transfer other than restrictions applicable to the sale of securities under
federal and state securities laws and regulations generally;
     (c) the Lenders shall have received not less than five (5) Business Days
preceding the closing of such Permitted Acquisition, the documentation governing
the proposed acquisition, including, without limitation, the purchase agreement
with respect thereto, together with such other additional documentation or
information with respect to the proposed acquisition as the Lenders may
reasonably require;
     (d) no Default or Event of Default shall have occurred and be continuing
immediately prior to or would occur as a result of giving effect to the
Acquisition on a pro forma basis and the Lenders shall have received projections
and pro forma financial statements, each in form and content reasonably
satisfactory to the Lenders, showing that no Default or Event of Default shall
have occurred after giving effect to such acquisition;
     (e) the acquisition has either (i) been approved by the Board of Directors
or other governing body of the Person which is the subject of the acquisition or
(ii) been recommended for approval by the Board of Directors or other governing
body of such Person to the shareholders, if such approval is necessary, or other
members of such Person and subsequently approved by the shareholders or such
members if shareholder or such member approval is required under applicable law
or the by-laws, certificate of incorporation or other governing instruments of
such Person;
     (f) prior to the closing of any such acquisition, the Company shall have
delivered evidence reasonably satisfactory to the Lenders that (i) on a pro
forma basis, the Company will be in compliance with the financial condition
covenants of Section 7.13 hereof upon completion of such Acquisition; and
(ii) if such acquisition has a Permitted Acquisition Purchase Price in excess of
$2,000,000, the Person that is the subject of such Permitted Acquisition does
not have a negative EBITDA, as calculated on a rolling four-quarter basis, or,
if such Person has a negative EBITDA except as permitted by Section 7.06 below;
     (g) not more than three (3) Permitted Acquisitions may be consummated
during any rolling twelve (12) month period, of which only two (2) Permitted
Acquisitions may be Foreign Permitted Acquisitions, subject to Section 7.06
below, provided, that, Permitted Acquisitions with a Permitted Acquisition
Purchase Price not in excess of $2,000,000 shall not apply in determining the
maximum number of Permitted Acquisitions under this clause (g); and
     (h) the aggregate Permitted Acquisition Purchase Price (excluding
consideration consisting of the Company’s common stock) paid in connection with
any Permitted Acquisition, shall not exceed (i) $25,000,000, with respect to any
Foreign Permitted Acquisition or (ii) $40,000,000, with respect any Domestic
Permitted Acquisitions.
     “Permitted Acquisition Purchase Price” shall mean, with respect to any
Permitted Acquisition, collectively, without duplication, (a) all cash paid by
the Company or any Guarantor in connection with such Permitted Acquisition,
including transaction costs, fees and other expenses incurred by the Company or
such Guarantor in connection with such Permitted Acquisition, (b) all
Indebtedness created, and all

13



--------------------------------------------------------------------------------



 



Indebtedness assumed, by the Company or any Guarantor in connection with such
Permitted Acquisition, including, without limitation, the maximum amount of any
purchase price to be paid within one (1) year following the closing of such
Permitted Acquisition pursuant to any “earn out” provision contained in the
applicable purchase agreements related to such Permitted Acquisition, and
(c) the deferred portion of the purchase price or any other costs paid by the
Company or any Guarantor in connection with such Permitted Acquisition,
including, but not limited to, consulting agreements and non-compete agreements.
For purposes of this definition, if any “earn out” provision in any purchase
agreement for any Permitted Acquisition does not provide for a maximum payment,
the amount to be calculated pursuant to subsection (b) of this definition with
respect to the maximum amount of any purchase price to be paid pursuant to any
“earn out” provision, shall be determined by the Administrative Agent, on a
reasonable basis, on the basis of the projections provided to the Administrative
Agent.
     “Permitted Investments” shall mean (i) direct obligations of the United
States of America or any governmental agency thereof, provided that such
obligations mature within three (3) years from the date of acquisition thereof;
(ii) time deposits and dollar denominated certificates of time deposit, each
maturing within three (3) years issued by any commercial bank organized and
existing under the laws of the United Sates or any state thereof and having
aggregate capital and surplus in excess of $1,000,000,000; (iii) money market
mutual funds having assets in excess of $2,500,000,000; (iv) commercial paper
rated not less than P-1 or A-1 or their equivalent by Moody’s Investor Services,
Inc. or Standard & Poor’s Rating Group, respectively; or (v) investments in
money market or mutual funds substantially all of whose assets are comprised of
securities of the types described in clauses (i) through (iv) above.
     “Permitted Liens” shall mean those Liens described in Section 7.01 hereof.
     “Person” shall mean any natural person, corporation, limited liability
company, limited liability partnership, business trust, joint venture,
association, company, partnership or Governmental Authority.
     “Plan” shall mean any multi-employer or single-employer plan defined in
Section 4001 of ERISA, which is maintained, or at any time during the five
calendar years preceding the date of this Agreement was maintained for employees
of the Company, any Guarantor or an ERISA Affiliate.
     “Pledge Agreements” shall mean, collectively, those Pledge Agreements,
substantially in the form attached hereto as Exhibit D, which may be hereinafter
executed and delivered by the Company or a Guarantor with respect to any
Non-Domestic Subsidiaries in accordance with Section 6.10 hereof, as same may
hereafter be amended, restated, supplemented or otherwise modified, from time to
time.
     “Prime Rate” shall mean the rate per annum publicly announced by the
Administrative Agent from time to time as its prime rate in effect at its
principal office, each change in the Prime Rate shall be effective on the date
such change is announced to become effective. The Prime Rate is a reference rate
and does not necessarily represent the lowest or best rate of interest being
charged by the Administrative Agent to any customer
     “Purchasing Lender” shall have the meaning set forth in Section 10.05(c)
hereof.
     “Regulation D” shall mean Regulation D of the Board of Governors of the
Federal Reserve System as the same may be amended or supplemented from time to
time.
     “Related Hedging Agreements” means, collectively, all Hedging Agreements
which are now or hereafter entered into or maintained with a Lender or an
Affiliate of a Lender and with respect to which the Company (or any Guarantor)
and the Lender or other Person referred to above in this definition party

14



--------------------------------------------------------------------------------



 



thereto (except in the case of the Administrative Agent) shall have delivered
written notice to the Administrative Agent, at or prior to the time that the
Hedging Agreement relating to such Obligation (other than with respect to a
foreign exchange transaction) is entered into or, if later, the time that such
Lender becomes a party to this Agreement, that such a transaction has been
entered into and that it constitutes a Related Hedging Agreement entitled to the
benefits of this Agreement and the Security Documents.
     “Reportable Event” shall mean an event described in Section 4043(b) of
ERISA with respect to a Plan as to which the 30 day notice requirement has not
been waived by the PBGC.
     “Required Lenders” shall mean Lenders having more than fifty percent (50%)
of the aggregate unpaid principal amount of the Aggregate Outstandings, or if
there are no Aggregate Outstandings, Lenders having more than fifty percent
(50%) of the Total Commitments. Notwithstanding the foregoing, if at any time,
there are two or fewer Lenders party to this Agreement, the term “Required
Lenders” shall mean all Lenders.
     “Reserve Adjusted Libor” shall mean, with respect to the Interest Period
pertaining to a Libor Rate Loan, a rate per annum equal to the product (rounded
upwards to the next higher 1/16 of one percent) of (a) the rate per annum as
determined on the basis of the offered rates for deposits in U.S. Dollars, for a
period of time comparable to such Libor Rate Loan which appears on Telerate page
3750 as of 11:00 a.m. London time on the day that is two Business Days preceding
the first day of the Interest Period of such Libor Rate Loan, multiplied by
(b) the Eurocurrency Reserve Requirement.
     If the rate described in clause (a) above does not appear on the Telerate
system on any applicable interest determination date, then the rate described in
clause (a) shall be determined by reference to the rate for deposits in Dollars
of an amount equal to the amount of the proposed Libor Rate Loan for a period
substantially equal to the Interest Period on the Reuters Page “LIBO” (or such
other page as may replace the LIBO Page on that service for the purpose of
displaying such rates), as of 11:00 a.m. (London Time) on the date that is three
Business Days prior to the beginning of such Interest Period.
     If both the Telerate and Reuters system are unavailable, then the rate
described in clause (a) for that date will be determined on the basis of the
offered rates for deposits in U.S. dollars for a period of time comparable to
such applicable Interest Period which are offered by four major banks selected
by the Administrative Agent in the London interbank market at approximately
11:00 a.m. (London time) on the day that is three Business Days preceding the
first day of such Interest Period. The principal London office of each of the
four major banks will be requested to provide a quotation of its U.S. dollar
deposit offered rate. If at least two such quotations are provided, the rate
described in clause (a) for that date will be the arithmetic mean of the
quotations. If fewer than two quotations are provided as requested, the rate
described in clause (a) for that date will be determined on the basis of the
rates quoted for loans in U.S. dollars to leading European banks for a period of
time comparable to such Interest Period offered by major banks in New York, New
York at approximately 11:00 a.m. (New York, New York time) on the day that is
three Business Days preceding the first day of such Interest Period. In the
event that the Administrative Agent is unable to obtain any such quotation as
provided above, it will be deemed that Reserve Adjusted Libor pursuant to a
Libor Rate Loan cannot be determined.
     “Revolving Credit Commitment” shall mean, with respect to each Lender, the
obligation of such Lender to make Revolving Credit Loans to the Company, in an
aggregate amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.01 hereto, as such amounts may be adjusted in accordance with the
terms of this Agreement.

15



--------------------------------------------------------------------------------



 



     “Revolving Credit Commitment Period” shall mean the period from and
including the Closing Date to, but not including, the Revolving Credit
Commitment Termination Date or such earlier date as the Revolving Credit
Commitment shall terminate as provided herein.
     “Revolving Credit Commitment Termination Date” shall mean the earlier of
(a) the Term Loan Commitment Expiration Date and (b) October 31, 2014.
     “Revolving Credit Loans” shall have the meaning set forth in Section 2.01
hereof.
     “Revolving Credit Notes” shall have the meaning set forth in Section 2.02
hereof.
     “SBLC Rate” shall mean the percentage set forth below opposite the average
daily balance of cash and cash equivalents maintained in money market and
certificates of deposit with the Administrative Agent during the applicable
fiscal quarter:

          Amount of Cash and Cash Equivalents   SBLC Rate
Less than $5,000,000
    1.75 %
Greater than or equal to $5,000,000, but less than $30,000,000
    1.50 %
Greater than or equal to $30,000,000
    1.25 %

     “SEC” shall mean the Securities and Exchange Commission.
     “Security Agreement” shall mean, collectively, the General Security
Agreement, substantially in the form attached hereto as Exhibit E, to be
executed and delivered on the Closing Date by the Company and each Guarantor
and, thereafter, by each Domestic Subsidiary which, from time to time, is
required to execute a joinder to the Security Agreement in accordance with
Section 6.10, as same may be amended, restated, supplemented or otherwise
modified, from time to time.
     “Security Documents” shall mean the Security Agreements, the Pledge
Agreements, and each other collateral security document delivered to the
Administrative Agent hereunder.
     “Solvent” shall mean with respect to the Company or a Guarantor, as
applicable, as of the date of determination thereof that (i) the amount of the
“present fair saleable value” of the assets of such Person (including goodwill)
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (ii) the present fair saleable value of the assets of
such Person (including goodwill) will, as of such date, be greater than the
amount that will be required on its debts as such debts become absolute and
matured, (iii) such Person will not have as of such date, an unreasonably small
amount of capital with which to conduct its business, and (iv) such Person will
be able to pay its debts as they mature.
     “Standby LC Disbursement” shall mean a payment made by the Issuing Lender
pursuant to a Standby Letter of Credit.

16



--------------------------------------------------------------------------------



 



     “Standby LC Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Standby Letters of Credit at such time, plus
(b) the aggregate amount of all Standby LC Disbursements that have not yet been
reimbursed by or on behalf of the Company at such time
     “Standby Letter of Credit” shall mean any letter of credit issued to
support an obligation of a Person and which may be drawn on only upon the
failure of such Person to perform such obligation or other contingency.
     “Standby Letter of Credit Commitment” shall mean the obligation of the
Issuing Lender to issue Standby Letters of Credit on the terms herein described
in an aggregate amount up to $30,000,000 and the several obligations of the
Lenders to acquire participations in Standby Letters of Credit issued hereunder
in an aggregate amount not to exceed the amount set forth opposite such Lender’s
name on Schedule 1.01 hereto, as such amounts may be adjusted in accordance with
the terms of this Agreement.
     “Subordinated Debt” or “Subordinated Indebtedness” shall mean all debt
which is subordinated in right of payment to the prior indefeasible payment in
full of the Obligations of the Company and/or any Subsidiary of the Company to
the Lenders, on terms satisfactory to and approved in writing by the Required
Lenders (not to be unreasonably withheld, delayed or conditioned).
     “Subsidiaries” shall mean with respect to any Person any corporation,
association or other business entity more than 50% of the voting stock or other
ownership interests (including, without limitation, membership interests in a
limited liability company) of which is, at the time, owned or controlled,
directly or indirectly, by such Person or one or more of its Subsidiaries or a
combination thereof.
     “Telerate Page 3750” shall mean the display designated as “Page 3750” on
the Associated Press-Dow Jones Telerate Service (or such other page as may
replace Page 3750 on the Associated Press-Dow Jones Telerate Service or such
other service as may be nominated by the British Bankers’ Association as the
information vendor for the purpose of displaying British Bankers’ Association
interest settlement rates for Dollar deposits). Each Reserve Adjusted Libor rate
based on the rate displayed on Telerate Page 3750 shall be subject to
corrections, if any, made in such rate and displayed by the Associated Press-Dow
Jones Telerate Service within one hour of the time when such rate is first
displayed by such service.
     “Term Loan” shall have the meaning set forth in Section 2.03.
     “Term Loan Commitments” shall mean, with respect to each Lender, the
obligation of such Lender to make Term Loans to the Company, in an aggregate
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 1.01 hereto, as such amounts may be adjusted in accordance with the
terms of this Agreement.
     “Term Loan Commitment Expiration Date” shall mean shall mean the earlier of
(a) the Revolving Credit Commitment Termination Date and (b) October 31, 2014.
     “Term Loan Maturity Date” shall mean, with respect to any Term Loan, a
period not to exceed five years from the applicable Borrowing Date as selected
by the Company in its notice of borrowing.
     “Term Loan Notes” shall have the meaning set forth in Section 2.04.
     “Total Commitment” shall mean, at any time, the aggregate of the
Commitments in effect at such time which, initially, shall be $72,500,000.

17



--------------------------------------------------------------------------------



 



     “Total Revolving Credit Commitment” shall mean the obligation of the
Lenders to make Revolving Credit Loans to the Company in an aggregate amount not
to exceed $15,000,000.
     “Total Term Loan Commitment” shall mean the obligation of the Lenders to
make Term Loans to the Company in an aggregate amount not to exceed $50,000,000.
     “Turbo” shall mean Turbo Logic Associates, LLC, a Delaware limited
liability company.
     “Type” shall mean as to any Loan its status as an Alternate Base Rate Loan
or a Libor Rate Loan.
     “UCP” shall mean the International Chamber of Commerce Uniform Customs and
Practice for Documentary Credits, 1993 Revision, ICC Publication No. 500 or any
successor publication thereof.
     “Unfunded Capital Expenditures” shall mean, with respect to any period,
Capital Expenditures incurred during such period which are not financed with the
proceeds from any indebtedness for borrowed money or a Capital Lease.
     “Unfunded Current Liability” of any Plan shall mean the amount, if any, by
which the present value of the accrued benefits under the Plan as of the close
of its most recent plan year exceeds the fair market value of the assets
allocable thereto, determined in accordance with Section 412 of the Code.
     “Unused Fee Rate” shall be the rate specified under the heading “Unused Fee
Rate” in the definition of Applicable Margin.
     SECTION 1.02. Accounting Terms. Except as otherwise herein specifically
provided, each accounting term used herein shall have the meaning given to it
under Generally Accepted Accounting Principles. “Generally Accepted Accounting
Principles” or “GAAP” shall mean those generally accepted accounting principles
and practices which are recognized as such by the American Institute of
Certified Public Accountants acting through the Financial Accounting Standards
Board (“FASB”) or through other appropriate boards or committees thereof and
which are consistently applied for all periods so as to properly reflect the
Consolidated financial condition, and the Consolidated results of operations and
cash flows of the Company and its Subsidiaries except that any accounting
principle or practice required to be changed by the FASB (or other appropriate
board or committee of the FASB) in order to continue as a generally accepted
accounting principle or practice may be so changed. Any dispute or disagreement
between the Company and the Lenders relating to the determination of Generally
Accepted Accounting Principles shall, in the absence of manifest error, be
conclusively resolved for all purposes hereof by the written opinion with
respect thereto, delivered to the Administrative Agent, of nationally recognized
independent certified public accountants selected by the Company and reasonably
acceptable to the Lenders for the purpose of auditing the periodic Consolidated
financial statements of the Company and its Subsidiaries.
ARTICLE II
LOANS
     SECTION 2.01. Revolving Credit Loans. (a) Subject to the terms and
conditions, and relying upon the representations and warranties, set forth
herein, each Lender severally, but not jointly, agrees to make loans
(individually a “Revolving Credit Loan” and, collectively, the “Revolving Credit
Loans”) to the Company at any time or from time to time on or after the date
hereof and until the Revolving Credit Commitment Termination Date up to, but not
exceeding, at any one time outstanding the amount of its Revolving Credit
Commitment, provided, however, that no Revolving Credit Loan shall

18



--------------------------------------------------------------------------------



 



be made if, after giving effect to such Revolving Credit Loan (i) the Aggregate
RC Outstandings would exceed the Total Revolving Credit Commitment or (ii) the
Aggregate Outstandings would exceed the Total Commitment, each as in effect at
such time. During the Revolving Credit Commitment Period, the Company may from
time to time borrow, repay and reborrow Revolving Credit Loans hereunder on or
after the date hereof and prior to the Revolving Credit Commitment Termination
Date, subject to the terms, provisions and limitations set forth herein. The
Revolving Credit Loans may be (i) Libor Rate Loans, (ii) Alternate Base Rate
Loans or (iii) a combination thereof.
          (b) The Company shall give the Administrative Agent irrevocable
written notice (or telephonic notice promptly confirmed in writing) not later
than 12:00 noon, New York, New York time, three Business Days prior to the date
of each proposed Libor Rate Loan under this Section 2.01 or prior to 12:00 noon
New York, New York time on the date of each proposed Alternate Base Rate Loan
under this Section 2.01. Upon receipt of such notice from the Company, the
Administrative Agent shall promptly notify each Lender thereof. Such notice
shall be irrevocable and shall specify (i) the amount and Type of the proposed
borrowing, (ii) the proposed use of the loan proceeds, (iii) the initial
Interest Period if a Libor Rate Loan, and (iv) the proposed Borrowing Date.
Except for borrowings which utilize the full remaining amount of the Revolving
Credit Commitment, each borrowing of an Alternate Base Rate Loan shall be in an
amount not less than $500,000 or, whole multiples of $100,000 in excess thereof.
Each borrowing of a Libor Rate Loan shall be in an amount not less than
$1,000,000 or whole multiples of $100,000 in excess thereof.
          (c) The several agreements of the Lenders to make Revolving Credit
Loans pursuant to this Section 2.01 shall automatically terminate on the
Revolving Credit Commitment Termination Date. Upon such termination, the Company
shall immediately repay in full the principal amount of the Revolving Credit
Loans then outstanding, together with all accrued interest thereon and all other
amounts due and payable hereunder.
     SECTION 2.02. Revolving Credit Note. The Revolving Credit Loans made by
each Lender shall be evidenced by a promissory note of the Company,
substantially in the form attached hereto as Exhibit A (each as amended,
restated, supplemented or modified, from time to time, individually, a
“Revolving Credit Note” and collectively, the “Revolving Credit Notes”),
appropriately completed, duly executed and delivered on behalf of the Company
and payable to the order of such Lender in a principal amount equal to the
Revolving Credit Commitment of such Lender. Each Revolving Credit Note shall
(a) be dated the Closing Date, (b) be stated to mature on the Revolving Credit
Commitment Termination Date and (c) bear interest from the date thereof until
paid in full on the unpaid principal amount thereof from time to time
outstanding as provided in Section 3.01 hereof. Each Lender is authorized to
record the date, Type and amount of each Revolving Credit Loan and the date and
amount of each payment or prepayment of principal of each Revolving Credit Loan
in such Lender’s records or on the grid schedule annexed to the Revolving Credit
Note; provided, however, that the failure of a Lender to set forth each such
Revolving Credit Loan, payment and other information shall not in any manner
affect the obligation of the Company to repay each Revolving Credit Loan made by
such Lender in accordance with the terms of its Revolving Credit Note and this
Agreement. The Revolving Credit Note, the grid schedule and the books and
records of such Lender shall constitute conclusive evidence of the information
so recorded absent manifest error.
     SECTION 2.03. Term Loans. (a) Subject to the terms and conditions set forth
in this Agreement, each Lender severally, but not jointly, agrees to make loans
(individually, a “Term Loan” and, collectively, the “Term Loans”) to the Company
at any time and from time to time during the Term Loan Commitment Period up to,
but not exceeding, at any one time outstanding the amount of its Term Loan
Commitment, provided, however, that no Term Loan shall be made if, after giving
effect to such Term Loan, (i) the Aggregate TL Outstandings would exceed the
Total Term Loan Commitment in effect

19



--------------------------------------------------------------------------------



 



at such time or (ii) Aggregate Outstandings would exceed the Total Commitment.
Except for borrowings which utilize the full remaining amount of the Term Loan
Commitment, each borrowing of a Term Loan shall be in an amount not less than
$5,000,000. During the Term Loan Commitment Period, the Company may from time to
time borrow, repay and reborrow Term Loans hereunder on or after the date hereof
and at any time prior to the Term Loan Commitment Expiration Date, subject to
the terms, provisions and limitations set forth herein. The Term Loans may be
(i) Libor Rate Loans, (ii) Alternate Base Rate Loans or (iii) a combination
thereof. As of the Closing Date, $26,266,666.72 of Term Loans have been
advanced.
          (b) The Company shall give the Administrative Agent irrevocable
written notice (or telephonic notice promptly confirmed in writing) not later
than 12:00 noon, New York, New York time, three Business Days prior to the date
of each proposed Libor Rate Loan under this Section 2.03 or prior to 12:00 noon
New York, New York time on the date of each proposed Alternate Base Rate Loan
under this Section 2.03. Upon receipt of such notice from the Company, the
Administrative Agent shall promptly notify each Lender thereof. Such notice
shall be irrevocable and shall specify (i) the amount and Type of the proposed
borrowing, (ii) the initial Interest Period if a Libor Rate Loan, (iii) the
proposed Borrowing Date and the (iv) the proposed Term Loan Maturity Date
provided that such date shall not exceed five (5) years from the Borrowing Date
of such Term Loan.
          (c) The several agreements of the Lenders to make new Term Loans
pursuant to this Section 2.03 shall automatically terminate on the Term Loan
Commitment Termination Date.
     SECTION 2.04. Term Loan Notes. Each Term Loan by a Lender to the Company
shall be evidenced by a promissory note of the Company substantially in the form
attached hereto as Exhibit B (each as may be amended, restated, supplemented or
modified, from time to time, individually a “Term Loan Note” and, collectively,
the “Term Loan Notes”), each appropriately completed, duly executed and
delivered on behalf of the Company and payable to the order of such Lender in a
principal amount equal to the amount of such Term Loan made by such Lender
advanced on the applicable Borrowing Date. Each Term Loan Note shall (a) be
stated to mature on the applicable Term Loan Maturity Date, (b) bear interest
from the date thereof until paid in full on the unpaid principal amount thereof
from time to time outstanding as provided in Section 3.01 and (c) be payable in
such number of consecutive equal monthly installments so that the amount of such
Term Loan shall be fully amortized by the applicable Term Loan Maturity Date and
such installments shall commence on the first day of the month following the
Borrowing Date of such Term Loan and on the first day of each month thereafter,
provided that the outstanding principal amount of each Term Loan shall be due
and payable on the applicable Term Loan Maturity Date, together with interest
thereon as of such date. Each Term Loan shall bear interest from the date of
funding thereof until paid in full on the unpaid principal amount thereof from
time to time outstanding at the applicable interest rate per annum specified in
Section 3.01. Each Lender is authorized to record the date, Type and amount of
each Term Loan and the date and amount of each payment or prepayment of
principal of each Term Loan in such Lender’s records or on the grid schedule
annexed to the Term Loan Note; provided, however, that the failure of a Lender
to set forth each such Term Loan, payment and other information shall not in any
manner affect the obligation of the Company to repay each Term Loan made by such
Lender in accordance with the terms of its Term Loan Note and this Agreement.
Each Term Loan Note, the grid schedule and the books and records of such Lender
shall constitute conclusive evidence of the information so recorded absent
manifest error.
     SECTION 2.05. Letters of Credit.
          (a) Generally. Subject to the terms and conditions set forth in this
Agreement, upon the written request of a Letter of Credit Party in accordance
herewith, the Issuing Lender shall issue, at any

20



--------------------------------------------------------------------------------



 



time during the Revolving Credit Commitment Period with pro rata participation
by all of the Lenders in accordance with their respective Commitment Proportions
for the account of such Letter of Credit Party, (i) Commercial Letters of
Credit, in an aggregate amount not to exceed the Commercial Letter of Credit
Commitment and (ii) Standby Letters of Credit, in an aggregate amount not to
exceed the Standby Letter of Credit Commitment. Notwithstanding the foregoing,
no Letter of Credit shall be issued or created if, after giving effect to the
same, Aggregate Outstandings would exceed the Total Commitment. The Company
agrees that it shall be jointly and severally obligated with any other Letter of
Credit Party for all Letters of Credit issued by the Issuing Lender hereunder
regardless of whether the Company is the named account party for such Letter of
Credit. Notwithstanding anything contained herein to the contrary, the Issuing
Lender shall be under no obligation to issue a Letter of Credit, if any order,
judgment or decree of any court, arbitrator or Governmental Authority shall
purport by its terms to enjoin, restrict or restrain the Issuing Lender in any
respect relating to the issuance of such Letter of Credit or a similar letter of
credit, or any law, rule, regulation, policy, guideline or directive (whether or
not having the force of law) from any Governmental Authority with jurisdiction
over the Issuing Lender shall prohibit or direct the Issuing Lender in any
respect relating to the issuance of such Letter of Credit or similar letter of
credit, or shall impose upon the Issuing Lender with respect to any Letter of
Credit any restrictions, any reserve or capital requirement or any loss, cost or
expense not reimbursed by the Company and/or the applicable Letter of Credit
Party to the Issuing Lender. Each request for issuance of a Letter of Credit
shall be in writing and shall be received by the Issuing Lender by no later than
12:00 noon, New York, New York time on the day which is at least two Business
Days prior to the proposed date of issuance. Such issuance shall occur by no
later than 5:00 p.m. on the proposed date of issuance (assuming proper prior
notice as aforesaid). Subject to the terms and conditions contained herein, the
expiry dates, the type of Letter of Credit (i.e., Commercial Letter of Credit or
Standby Letter of Credit), the purpose, the amounts and the beneficiaries of the
Letters of Credit will be as designated by the applicable Letter of Credit
Party. The Issuing Lender shall notify the Administrative Agent and the Lenders
quarterly of the amounts of all Letters of Credit issued hereunder and of any
extension, reduction, termination or amendment of any Letter of Credit. Each
Letter of Credit issued by the Issuing Lender hereunder shall identify: (i) the
dates of issuance and expiry of such Letter of Credit, (ii) the amount of such
Letter of Credit (which shall be a sum certain, although partial drawings shall
be permitted), (iii) the beneficiary and account party of such Letter of Credit,
and (iv) the drafts and other documents necessary to be presented to the Issuing
Lender upon drawing thereunder. The Company and each Letter of Credit Party
agrees to execute and deliver to the Issuing Lender such further documents and
instruments in connection with any Letter of Credit issued hereunder (including
without limitation, applications therefore and the Issuing Lender’s Master
Letter of Credit Agreement) as the Issuing Lender in accordance with its
customary practices may reasonably request. All Letters of Credit issued
hereunder will, except to the extent otherwise expressly provided hereunder, be
governed by the UCP.
          (b) Expiration Date. Each Commercial Letter of Credit shall expire at
or prior to the close of business one year after the date of the issuance of
such Commercial Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension). Each Standby Letter of
Credit shall expire not later than the close of business on the date four years
after the date of the issuance of such Standby Letter of Credit, provided that
if the Letter of Credit Party so requests in any Letter of Credit application,
the Issuing Lender may, in its sole and absolute discretion, agree to issue a
Standby Letter of Credit that has an automatic extension provision, as may be
described in the Issuing Lender’s Master Letter of Credit Agreement, provided
that such Standby Letter of Credit must permit the Issuing Lender to prevent any
such extension at least once in each twelve-month period by giving notice to the
beneficiary thereof not later than a day during such twelve-month period to be
agreed upon at the time such Standby Letter of Credit is issued. If this
Agreement shall terminate, whether upon the Revolving Credit Commitment
Termination Date or by reason of the occurrence and continuance of an Event of
Default or otherwise, the Company shall either (x) arrange for any new lender to
indemnify the Issuing Lender for the Aggregate Letters of Credit Oustanding in a
manner and pursuant to such

21



--------------------------------------------------------------------------------



 



documents satisfactory to the Issuing Lender in its commercially reasonable
discretion or (y) deposit in an account with the Issuing Lender an amount in
cash equal to the Aggregate Letters of Credit Outstanding as of such date plus
any accrued and unpaid interest thereon. Such deposit shall be held by the
Issuing Lender as collateral for the payment and performance of the obligations
of the Company under this Agreement. The Issuing Lender shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
accounts.
          (c) Drawings Under Letters of Credit. The applicable Letter of Credit
Party and the Company hereby absolutely and unconditionally promise to pay to
the Issuing Lender on the date of any drawing under a Letter of Credit, in
immediately available funds from its accounts, the amount of such drawing under
such Letter of Credit. If the Company and the applicable Letter of Credit Party
so request by a notice of borrowing delivered to the Issuing Lender not later
than 12:00 noon (New York, New York time) on the date of the drawing under a
Letter of Credit in accordance with the terms hereof and if each of the
conditions precedent to the making of a Loan set forth in Article V of this
Agreement has been satisfied, on the Business Day on which a drawing under a
Letter of Credit occurs, the amount of such drawing, plus interest thereon, for
which the Issuing Lender has not been reimbursed by the Company and/or the
relevant Letter of Credit Party, shall become an Alternate Base Rate Loan in an
equivalent amount, and, to the extent so financed, the Company’s obligation to
make such payment shall be discharged and replaced by such an Alternate Base
Rate Loan. If the Company fails to make such payment when due, the Issuing
Lender shall notify each Lender of the amount of the drawing under the
applicable Letter of Credit. Each Lender agrees that on the first Business Day
after receipt of such notice, it will immediately make available by no later
than 12:00 noon New York, New York time, to the Issuing Lender at its office
located at the Payment Office in immediately available funds, its Commitment
Proportion of such drawing or payment, provided (i) each Lender’s obligation
shall be reduced by its Commitment Proportion of any reimbursement by the
Company in respect of any such drawing pursuant to this Section 2.05 and (ii) no
Lender shall be required to make payments to the Issuing Lender with respect to
a drawing which the Company reimbursed with the proceeds of a Revolving Credit
Loan, as contemplated above, if such Lender fully funded its Commitment
Proportion of such Revolving Credit Loan in accordance with Section 3.11 hereof.
Any payment made by a Lender pursuant to this Section 2.05(c) to reimburse the
Issuing Lender for any drawing under a Letter of Credit (other than an Alternate
Base Rate Loan as contemplated above) shall not constitute a Revolving Credit
Loan and shall not relieve the Company of its obligation to reimburse the
Issuing Lender for such drawing. Each drawing under a Letter of Credit which is
not paid on the same date such drawing is made shall accrue interest, for each
day from and including the date of such drawing to but excluding the date that
the Company reimburses the Issuing Lender in full for such drawing or payment,
at the rate per annum then applicable to Revolving Credit Loans which are
Alternate Base Rate Loans; provided, however, that if the Company fails to
reimburse such drawing or payment when due pursuant to this paragraph (b), then
the Company shall pay to the Issuing Lender interest on the amount of such
drawing or payment at the rate per annum set forth in Section 3.01(c) hereof.
Interest accruing pursuant to the preceding sentence shall be for the account of
the Issuing Lender, except that interest accrued on and after the date of
payment by any Lender pursuant to this Section 2.05(c) to reimburse the Issuing
Lender shall be for the account of such Lender to the extent of such payment.
The Issuing Lender shall promptly notify the Administrative Agent of each
drawing under a Letter of Credit.
          (d) Letter of Credit Obligations Absolute. (i) The obligations of the
Company and the relevant Letter of Credit Party to reimburse the Issuing Lender
as provided hereunder in respect of drawings or payments under Letters of Credit
shall rank pari passu with the obligations of the Company to repay the Loans
hereunder, shall be absolute and unconditional under any and all circumstances
and shall be secured pro rata with the other Obligations pursuant to the
Security Documents in accordance with the provisions of the Security Documents.
Without limiting the generality of the foregoing, the obligation of the Company
and the relevant Letter of Credit Party to reimburse the Issuing Lender in

22



--------------------------------------------------------------------------------



 



respect of drawings under Letters of Credit shall not be subject to any defense
based on the non-application or misapplication by the beneficiary of the
proceeds of any such payment or the legality, validity, regularity or
enforceability of the Letters of Credit or any related document or any dispute
between or among the Company and/or the relevant Letter of Credit Party, or any
of them, the beneficiary of any Letter of Credit or any financing institution or
other party to which any Letter of Credit may be transferred except if resulting
from the gross negligence or willful misconduct of the Issuing Lender. The
Issuing Lender may accept or pay any draft presented to it under any Letter of
Credit regardless of when drawn and whether or not negotiated, if such draft,
accompanying certificate or documents and any transmittal advice are presented
or negotiated on or before the expiry date of the Letter of Credit or any
renewal or extension thereof then in effect, and conforms to the terms and
conditions of such Letter of Credit. Furthermore, neither the Issuing Lender nor
any of its correspondents shall be responsible, as to any document presented
under a Letter of Credit which appears to be regular on its face, and appears on
its face to conform to the terms of the Letter of Credit, for the validity or
sufficiency of any signature or endorsement, for delay in giving any notice or
failure of any instrument to bear adequate reference to the Letter of Credit, or
for failure of any Person to note the amount of any draft on the reverse of the
Letter of Credit. The Issuing Lender shall have the right, in its sole
discretion, to decline to accept any documents and to decline making payment
under any Letter of Credit if the documents presented are not in strict
compliance with the terms of such Letter of Credit.
               (ii) Any action, inaction or omission on the part of the Issuing
Lender or any of its correspondents under or in connection with any Letter of
Credit or the related instruments, documents or property, if in good faith and
in conformity with such laws, regulations or commercially reasonable customs as
are applicable, shall be binding upon the Company and the other Letter of Credit
Parties and shall not place the Issuing Lender or any of its correspondents
under any liability to the Company or any other Letter of Credit Party, or any
of them, in the absence of (i) gross negligence or willful misconduct by the
Issuing Lender or its correspondents or (ii) the failure by the Issuing Lender
to pay under a Letter of Credit after presentation of a draft and documents
strictly complying with such Letter of Credit unless the Issuing Lender is
prohibited from making such payment pursuant to a court order. The Issuing
Lender’s rights, powers, privileges and immunities specified in or arising under
this Agreement are in addition to any heretofore or at any time hereafter
otherwise created or arising, whether by statute or rule of law or contract. All
Letters of Credit issued hereunder will, except to the extent otherwise
expressly provided hereunder, be governed by the Uniform Customs and Practice
for Documentary Credits (1993 Revision), International Chamber of Commerce,
Publication No. 500, and any subsequent revisions thereof.
          (e) Obligations of Lenders in Respect of Letters of Credit. Each
Lender acknowledges that each Letter of Credit issued by the Issuing Lender
pursuant to this Agreement is issued by the Issuing Lender on behalf of and with
the ratable participation of all of the Lenders (i.e., in accordance with their
respective Commitment Proportions), and each Lender agrees to make the payments
required by Section 2.05(c) above and agrees to be responsible for its pro rata
share of all liabilities incurred by the Issuing Lender with respect to each
Letter of Credit issued, established, opened or extended by the Issuing Lender
pursuant to this Agreement for the account of the Company and/or the relevant
Letter of Credit Party. Each Lender agrees with the Issuing Lender and the other
Lenders that its obligation to make the payments required by Section 2.05(c)
above shall not be affected in any way by any circumstances (other than the
gross negligence or willful misconduct of the Issuing Lender) occurring before
or after the making of any payment by the Issuing Lender pursuant to any Letter
of Credit, including, without limitation: (i) any modification or amendment of,
or any consent, waiver, release or forbearance with respect to, any of the terms
of this Agreement or any other instrument or document referred to herein;
(ii) the existence of any Default or Event of Default; or (iii) any change of
any kind whatsoever in the financial position or creditworthiness of the
Company.

23



--------------------------------------------------------------------------------



 



          (f) Replacement of the Issuing Lender. The Issuing Lender may be
replaced at any time by written agreement among the Company, the Administrative
Agent, the replaced Issuing Lender and the successor Issuing Lender. The
Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Lender. At the time any such replacement shall become effective, the
Company shall pay all unpaid fees accrued for the account of the replaced
Issuing Lender pursuant to Section 3.04 hereof. From and after the effective
date of any such replacement, (i) the successor Issuing Lender shall have all
the rights and obligations of the Issuing Lender under this Agreement with
respect to Letters of Credit to be issued thereafter, and (ii) references herein
to the term “Issuing Lender” shall be deemed to refer to such successor or to
any previous Issuing Lender, or to such successor and all previous Issuing
Lenders, as the context shall require. After the replacement of an Issuing
Lender hereunder, the replaced Issuing Lender shall remain a party hereto and
shall continue to have all the rights and obligations of an Issuing Lender under
this Agreement with respect to Letters of Credit issued prior to such
replacement, but shall not be required to issue additional Letters of Credit.
          (g) Existing Letters of Credit. The Company and the Lenders agree
that, from and after the Closing Date, subject to the satisfaction of the
conditions precedent to the initial Loans hereunder as set forth in Article V
hereof, the Existing Letters of Credit shall be Letters of Credit for all
purposes under this Agreement.
          (h) Letters of Credit Issued for Guarantors. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Letter of Credit Party other than
the Company, the Company shall be obligated to reimburse the Issuing Lender and
the Lenders hereunder for any and all drawings under such Letter of Credit. The
Company hereby acknowledges that the issuance of Letters of Credit for the
account of any other Letter of Credit Party inures to the benefit of the
Company, and that the Company’s business derives substantial benefits from the
businesses of such other Letter of Credit Parties.
     SECTION 2.06. Reduction of the Total Commitment. The Company shall have the
right, upon not less than three Business Days’ prior written notice to the
Administrative Agent, to permanently reduce or terminate the amount of the Total
Commitment; provided, however, that no such reduction or termination shall be
permitted if, after giving effect thereto and to any prepayments of the Loans
made on the effective date thereof, (i) Aggregate RC Outstandings would exceed
the Total Revolving Credit Commitment as then reduced, (ii) Aggregate TL
Outstandings would exceed the Total Term Loan Commitment as then reduced,
(iii) the Aggregate Letters of Credit Outstanding would exceed the sum of the
Commercial Letter of Credit Commitment plus the Standby Letter of Credit
Commitment as then reduced or (iv) Aggregate Outstandings would exceed the Total
Commitment as then reduced; provided, further, that any reduction or termination
requiring prepayment of any Libor Rate Loan shall be made only on the last day
of the Interest Period with respect thereto. Any partial reduction shall be in
the amount of $5,000,000 or whole multiples of $1,000,000 in excess thereof, and
shall reduce permanently the amount of the Total Commitment then in effect and
shall be allocated to such of the Commitments as shall be selected by the
Company in order to be in compliance with this Section 2.06. The Administrative
Agent shall promptly notify each Lender of each notice from the Company to
permanently reduce the amount of the Total Commitment pursuant to this
Section 2.06.

24



--------------------------------------------------------------------------------



 



ARTICLE III
INTEREST RATE; FEES AND PAYMENTS; USE OF PROCEEDS
     SECTION 3.01. Interest Rate.
          (a) Each Alternate Base Rate Loan shall bear interest for the period
from the date thereof on the unpaid principal amount thereof at a fluctuating
rate per annum equal to the Alternate Base Rate plus the Applicable Margin.
          (b) Each Libor Rate Loan shall bear interest for the Interest Period
applicable thereto on the unpaid principal amount thereof at a rate per annum
equal to the Reserve Adjusted Libor determined for each Interest Period thereof
in accordance with the terms hereof plus the Applicable Margin.
          (c) Upon the occurrence and during the continuance of an Event of
Default the outstanding principal amount of the Loans (excluding any defaulted
payment of principal accruing interest in accordance with clause (d) below),
shall, at the option of the Required Lenders, bear interest payable on demand at
a rate of interest 2% per annum in excess of the interest rate otherwise then in
effect or, if no rate is in effect, 2% per annum in excess of the Alternate Base
Rate.
          (d) If the Company shall default in the payment of the principal of or
interest on any portion of the Loans or any other amount becoming due hereunder,
whether with respect to reimbursement of drawings under Letters of Credit,
interest, fees, expenses or otherwise, the Company shall pay interest on such
defaulted amount accruing from the date of such default (without reference to
any period of grace) up to and including the date of actual payment (after as
well as before judgment) at a rate of 2% per annum in excess of the rate
otherwise in effect or, if no rate is in effect, 2% per annum in excess of the
Alternate Base Rate.
          (e) The Company may elect from time to time to convert all or a
portion of an outstanding Loan from a Libor Rate Loan to an Alternate Base Rate
Loan, by giving the Administrative Agent at least three Business Day’s prior
irrevocable written notice of such election, provided that any such conversion
of Libor Rate Loans shall only be made on the last day of an Interest Period
with respect thereto or upon the date of payment in full of any amounts owing
pursuant to Section 3.08 hereof as a result of such conversion. Upon receipt of
such notice, the Administrative Agent shall promptly notify each Lender thereof.
The Company may elect from time to time to convert the outstanding Loan from an
Alternate Base Rate Loan to a Libor Rate Loan by giving the Administrative Agent
irrevocable written notice of such election not later than 11:00 a.m. (New York,
New York time), three Business Days prior to the date of the proposed
conversion, with respect to a Libor Rate Loan. Upon receipt of such notice, the
Administrative Agent shall promptly notify each Lender thereof. All or any part
of outstanding Alternate Base Rate Loans may be converted as provided herein,
provided that each conversion shall be in a principal amount of $500,000 or
whole multiples of $500,000 in excess thereof, with respect to Revolving Credit
Loans, or $1,000,000 or whole multiples of $1,000,000 in excess thereof, with
respect to Term Loans, and further provided that no Default or Event of Default
shall have occurred and be continuing. Any conversion to or from any Libor Rate
Loans hereunder shall be in such amounts and be made pursuant to such elections
so that, after giving effect thereto, the aggregate principal amount of all
Libor Rate Loans which are (x) Revolving Credit Loan, having the same Interest
Period shall not be less than $500,000 and (y) Term Loans, having the same
Interest Period shall not be less than $1,000,000.
          (f) Any Libor Rate Loan in a minimum principal amount of $500,000,
with respect to a Revolving Credit Loan, or $1,000,000, with respect to a Term
Loan, may be continued as such upon the expiration of an Interest Period with
respect thereto by compliance by the Company with the notice provisions
contained in the definition of Interest Period; provided, that no Libor Rate
Loan may be continued as such when any Default or Event of Default has occurred
and is continuing, but shall be automatically converted to an Alternate Base
Rate Loan on the last day of the Interest Period in effect when the
Administrative Agent is notified, or otherwise has actual knowledge, of such
Default or Event of Default.

25



--------------------------------------------------------------------------------



 



          (g) If the Company shall fail to select the duration of any Interest
Period for any Libor Rate Loan in accordance with the definition of “Interest
Period” set forth in Section 1.01, the Company shall be deemed to have selected
an Interest Period of one month.
          (h) No Loan may be funded as a Libor Rate Loan, or converted to or
continued as a Libor Rate Loan, with an Interest Period that extends beyond the
Term Loan Maturity Date, with respect to a Term Loan or the Revolving Credit
Commitment Termination Date, with respect to the Revolving Loans.
          (i) Anything in this Agreement or in any Note to the contrary
notwithstanding, the obligation of the Company to make payments of interest
shall be subject to the limitation that payments of interest shall not be
required to be paid to any Lender to the extent that the charging or receipt
thereof would not be permissible under the law or laws applicable to such Lender
limiting the rates of interest that may be charged or collected by such Lender.
In each such event payments of interest required to be paid to a Lender shall be
calculated at the highest rate permitted by applicable law until such time as
the rates of interest required hereunder may lawfully be charged and collected
by such Lender. If the provisions of this Agreement or any Note would at any
time otherwise require payment by the Company to a Lender of any amount of
interest in excess of the maximum amount then permitted by applicable law, the
interest payments to such Lender shall be reduced to the extent necessary so
that such Lender shall not receive interest in excess of such maximum amount. To
the extent that, pursuant to the foregoing sentence, the affected Lender shall
receive interest payments hereunder or under any Note in an amount less than the
amount otherwise provided herein or in any Note, such deficit (hereinafter
called the “Interest Deficit”) will accumulate and will be carried forward
(without interest) until the termination of this Agreement. Interest otherwise
payable to an affected Lender hereunder and under any Note for any subsequent
period shall be increased by such maximum amount of the Interest Deficit that
may be so added without causing such Lender to receive interest in excess of the
maximum amount then permitted by applicable law.
          (j) Interest on each Loan shall be payable in arrears on each Interest
Payment Date and shall be calculated on the basis year of 360 days and shall be
payable for the actual days elapsed. Any rate of interest on the Loans or other
Obligations which is computed on the basis of the Alternate Base Rate shall
change when and as the Alternate Base Rate changes in accordance with the
definition thereof. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall, absent manifest error, be conclusive and
binding for all purposes.
     SECTION 3.02. Use of Proceeds. The proceeds of the initial Revolving Credit
Loans and initial Term Loan shall be solely used to finance the loans and
obligations owing by the Company to Citibank under the Prior Agreement.
Thereafter, Revolving Credit Loans shall be use to finance the working capital
needs and general corporate purposes of the Company in the ordinary course of
business and the proceeds of the Term Loans shall be used by the Company to
finance up to ninety percent (90%) of the purchase price paid or to be paid by
the Company in connection with a Permitted Acquisition. Letters of Credit shall
be issued by the Issuing Lender for the account of the applicable Letter of
Credit Party and shall be issued for purposes in connection with, and in the
ordinary course of, the business of such Letter of Credit Party consistent with
historical purposes of such Letter of Credit Party prior to the date hereof.
     SECTION 3.03. Prepayments.
          (a) Voluntary. The Company may at any time and from time to time
prepay the then outstanding portion of a Loan, in whole or in part, without
premium or penalty, except as provided in Section 3.08 hereof, upon written
notice to the Administrative Agent (or telephonic notice promptly

26



--------------------------------------------------------------------------------



 



confirmed in writing) not later than 11:00 a.m. New York, New York time, three
Business Days before the date of prepayment with respect to prepayments of Libor
Rate Loans, or 11:00 a.m. New York, New York time on the proposed date of
prepayment with respect to Alternate Base Rate Loans. Each notice shall be
irrevocable and shall specify the date and amount of prepayment and whether such
prepayment is of Libor Rate Loans or Alternate Base Rate Loans or a combination
thereof, and if a combination thereof, the amount of prepayment allocable to
each. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Lender thereof. If such notice is given, the Company shall make such
prepayment, and the amount specified in such notice shall be due and payable, on
the date specified therein. Each partial prepayment pursuant to this
Section 3.03 hereof shall be in a principal amount of (i) $1,000,000 or whole
multiples of $1,000,000 in excess thereof with respect to Libor Rate Loans and
(ii) $1,000,000 or whole multiples of $1,000,000 in excess thereof with respect
to Alternate Base Rate Loans. All prepayments shall be accompanied by accrued
interest on the principal amount being prepaid to the date of prepayment.
     (b) Mandatory. (i) The Company shall apply the net cash proceeds (after
costs and expenses) realized by the Company upon any Debt Issuance or Equity
Issuance to prepay the outstanding Term Loans hereunder. Such net proceeds shall
be paid to the Administrative Agent promptly upon the closing of any such Debt
Issuance or Equity Issuance and will be applied by the Administrative Agent and
the Lenders to the remaining installments of the outstanding Term Loans in the
inverse order of maturity. Such prepayments shall be applied first to the Term
Loan having the latest maturity date until paid in full, and thereafter to the
remaining Term Loans in inverse order of their respective maturity dates.
          (ii) To the extent that the Aggregate RC Outstandings exceeds the
Available Revolving Credit Commitment, the Aggregate TL Outstandings exceeds the
Available Term Loan Commitment and/or Aggregate Outstandings exceeds the Total
Commitment, then the Company shall immediately prepay the Loans to the extent
necessary to eliminate such excess. To the extent that such prepayments are
insufficient to eliminate such excess, the Company shall pledge to the
Administrative Agent for the ratable benefit of the Lenders, Cash Collateral in
an amount equal to the amount of such excess, which Cash Collateral shall secure
the reimbursement obligations of the Company with respect to drawings under
Letters of Credit.
     All prepayments shall be applied, first to Alternate Base Rate Loans
outstanding and second, to Libor Rate Loans outstanding, in such order as the
Administrative Agent shall determine in its sole and absolute discretion. All
prepayments shall be accompanied by accrued interest on the principal amount
being prepaid to the date of prepayment. All partial prepayments of the Term
Loans shall be applied to the remaining installments of principal in inverse
order of maturity.
     SECTION 3.04. Fees.
          (a) The Company agrees to pay to the Administrative Agent for the
account of, and pro rata distribution to, each Lender a commitment fee on the
average daily unused portion of the Total Commitment from the date of this
Agreement until the Final Maturity Date at a rate per annum equal to the Unused
Fee Rate, based on a year of 360 days, payable in arrears on the last day of
March, June, September, and December of each year commencing September 30, 2011,
on the Final Maturity Date and on each date the Total Commitment is permanently
reduced in whole or in part in accordance with Section 2.06 hereof.
          (b) The Company shall pay to the Administrative Agent for the account
of, and pro rata distribution to, the Lenders a commission with respect to the
Lenders’ participation in Standby Letters of Credit equal to (i) the then
applicable SBLC Rate multiplied by (ii) the average daily amount of

27



--------------------------------------------------------------------------------



 



the Standby LC Exposure during the period from and including the Closing Date
through the later of (x) Final Maturity Date or (y) the date on which such
Lender ceases to have any Standby LC Exposure. Such commissions with respect to
Standby Letters of Credit shall be payable in arrears on the last Business Day
of March, June, September and December of each year, commencing September 30,
2011, provided that all such fees shall be payable on the date on which the
Total Commitment terminates and any such fees accruing after the date on which
the Total Commitment terminates shall be payable on demand. The Company shall
further pay to Administrative Agent for the account of, and pro rata
distribution to, the Lenders, with respect to each Commercial Letter of Credit
0.25% of the stated amount of such Commercial Letter of Credit upon its issuance
by the Issuing Lender and 0.25% of the amount drawn upon payment of such Letter
of Credit or, in the event of termination or expiration, available to be drawn
under such Commercial Letter of Credit. All such fees shall be payable on the
later of (i) the date on which the Total Commitment terminates or (ii) the Final
Maturity Date, and any such fees accruing after the date on which the Total
Commitment terminates shall be payable on demand. All commissions with respect
to Standby Letters of Credit shall be computed on the basis of a year of three
hundred sixty (360) days and shall be payable for the actual number of days
elapsed.
          (c) The Company shall further pay to the Issuing Lender, on demand,
all customary fees charged by the Issuing Lender with respect to the issuance,
processing and administration of Letters of Credit (including, without
limitation, amendments, renewals or extensions of letters of credit), all
subject to such standard minimums now or hereinafter in effect.
          (d) In addition, the Company shall pay to the Administrative Agent for
its own account such fees as are set forth in a separate fee letter, dated
July 18, 2011, provided by the Administrative Agent to the Company.
     SECTION 3.05. Inability to Determine Interest Rate. In the event that the
Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Company) that, by reason of circumstances
affecting the London interbank market, adequate and reasonable means do not
exist for ascertaining the Reserve Adjusted Libor applicable pursuant to
Section 3.01(b) for any requested Interest Period with respect to (a) the making
of a Libor Rate Loan, (b) a Libor Rate Loan that will result from the requested
conversion of an Alternate Base Rate Loan to a Libor Rate Loan or a Libor Rate
Loan of one type into a Libor Rate Loan of another type, or (c) the continuation
of a Libor Rate Loan beyond the expiration of the then current Interest Period
with respect thereto, the Administrative Agent shall forthwith give notice by
telephone of such determination, promptly confirmed in writing, to the Company
of such determination. Until the Administrative Agent notifies the Company that
the circumstances giving rise to the suspension described herein no longer exist
(which notification shall be given promptly by the Administrative Agent either
verbally or in writing and, if verbally, promptly confirmed in writing,), the
Company shall not have the right to request or continue a Libor Rate Loan or to
convert an Alternate Base Rate Loan to a Libor Rate Loan.
     SECTION 3.06. Illegality. Notwithstanding any other provisions herein, if
any introduction of or change in any law, regulation, treaty or directive or in
the interpretation or application thereof shall make it unlawful for any Lender
to make or maintain Libor Rate Loans as contemplated by this Agreement, such
Lender shall forthwith give notice by telephone of such circumstances, promptly
confirmed in writing, to the Administrative Agent, which notice the
Administrative Agent shall promptly transmit to the Company and the other
Lenders and (a) the commitment of such Lender to make and to allow conversion to
or continuations of Libor Rate Loans shall forthwith be cancelled for the
duration of such illegality and (b) the Loans then outstanding as Libor Rate
Loans, if any, shall be converted automatically to Alternate Base Rate Loans on
the next succeeding last day of each Interest Period applicable to such Libor
Rate Loans or within such{ } earlier period as may be required by law. The

28



--------------------------------------------------------------------------------



 



Company shall pay to such Lender, upon demand, any additional amounts required
to be paid pursuant to Section 3.08 hereof. Each affected Lender shall promptly
notify the Administrative Agent of the cessation of any such illegality.
     SECTION 3.07. Increased Costs.
          (a) If any Change in Law shall:
               (i) subject any Lender or the Issuing Lender to any tax of any
kind whatsoever with respect to this Agreement, any Note, any Loan or any Letter
of Credit or change the basis of taxation of payments to such Lender or the
Issuing Lender of principal, interest, fees or any other amount payable
hereunder (other than any tax that is measured with respect to the overall net
income of such Lender or the Issuing Lender or the Lending Office such Lender or
the Issuing Lender or Lending Office of such Lender or the Issuing Lender and
that is imposed by the United States of America, or any political subdivision or
taxing authority thereof or therein, or by any jurisdiction in which such
Lender’s Lending Office or the Issuing Lender’s Lending Office is located, or by
any jurisdiction in which such Lender is organized, has its principal office or
is managed and controlled); or
               (ii) impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement (whether or not having the force
of law) against assets held by, or deposits or other liabilities in or for the
account of, advances or loans by, or other credit extended by, or any other
acquisition of funds by, any office of any Lender or the Issuing Lender; or
               (iii) impose on any Lender or the Issuing Lender any other
condition, or change therein directly relating to this Agreement, any Note or
any Loan;
and the result of any of the foregoing is to increase the cost to such Lender or
the Issuing Lender of making, renewing or maintaining or participating in
advances or extensions of credit hereunder or to reduce any amount receivable
hereunder, in each case by an amount which such Lender or the Issuing Lender
deems material, then, in any such case, the Company shall pay such Lender or the
Issuing Lender, upon written demand subject to subsection (c) below,, such
additional amount or amounts as will reimburse such Lender for such increased
costs actually incurred or reduction suffered.
          (b) If any Lender or the Issuing Lender shall have determined that any
Change in Law regarding capital adequacy, or any change in the interpretation or
administration thereof by any Governmental Authority, or compliance by any
Lender or the Issuing Lender (or any Lending Office of any Lender or the Issuing
Lender) or any Lender’s or the Issuing Lender’s holding company, with any
request or directive regarding capital adequacy (whether or not having the force
of the law) of any such authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on such Lender’s or the
Issuing Lender’s capital or on the capital of such Lender’s or the Issuing
Lender’s holding company as a consequence of its obligations hereunder to a
level below that which such Lender would have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy) by an amount deemed by such
Lender or the Issuing Lender to be material, then from time to time, the Company
shall pay to such Lender or the Issuing Lender the additional amount or amounts
as will reimburse such Lender or such Lender’s or the Issuing Lender’s holding
company for such reduction directly relating to this Agreement, any Note or any
Loan. Such Lender’s or the Issuing Lender’s determination of such amounts upon
presentation to the Company shall be conclusive and binding on the Company
absent manifest error.

29



--------------------------------------------------------------------------------



 



          (c) A certificate of a Lender setting forth the basis and calculation
of any such determination, and the amount or amounts payable pursuant to
Sections 3.07(a) and 3.07(b) above shall be conclusive absent manifest error.
The Company shall pay such Lender or the Issuing Lender the amount shown as due
on any such certificate within 10 days after receipt thereof.
          (d) In the event any Lender or the Issuing Lender shall be entitled to
reimburse pursuant to Section 3.07(a) or Section 3.07(b) hereof, it shall
promptly notify the Administrative Agent and the Company of the event by reason
of which it has become so entitled; provided, however, no failure on the part of
any Lender or the Issuing Lender to demand compensation under clause (a) or
clause (b) above on one occasion shall constitute a waiver of its right to
demand compensation on any other occasion.
          (e) Notwithstanding anything herein to the contrary in Section 3.07(a)
or Section 3.07(b), the Company shall only be required to reimburse a Lender in
respect of any such increased costs or reduction in rate of return occurring
after such time as such Lender becomes a party to this Agreement.
     SECTION 3.08. Indemnity. The Company agrees to indemnify each Lender and to
hold each Lender harmless from any loss, cost or expense which such Lender may
sustain or incur, including, without limitation, interest or fees payable by
such Lender to lenders of funds obtained by it in order to maintain Libor Rate
Loans hereunder, as a consequence of (a) default by the Company in payment of
the principal amount of or interest on any Libor Rate Loan, (b) default by the
Company to accept or make a borrowing of a Libor Rate Loan or a conversion into
or continuation of a Libor Rate Loan after the Company has requested such
borrowing, conversion or continuation, (c) default by the Company in making any
prepayment of any Libor Rate Loan after the Company gives a notice in accordance
with Section 3.03 hereof and/or (d) the making of any payment or prepayment
(whether mandatory or optional) of a Libor Rate Loan or the making of any
conversion of a Libor Rate Loan to an Alternate Base Rate Loan on a day which is
not the last day of the applicable Interest Period with respect thereto. A
certificate of a Lender setting forth the basis, the calculation of any such
determination such amounts shall be conclusive absent manifest error. The
Company shall pay such Lender the amount shown as due on any certificate within
ten days after receipt thereof.
     SECTION 3.09. Taxes.
          (a) All payments made by the Company under this Agreement shall be
made free and clear of, and without reduction for or on account of, any present
or future taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority, excluding income and franchise taxes (imposed in
lieu of income taxes) imposed on the Administrative Agent, the Issuing Lender or
a Lender as a result of a present, former or future connection between the
jurisdiction of the government or the taxing authority imposing such tax and
such Administrative Agent, Issuing Lender or Lender or the Lending Office of
such Administrative Agent, Issuing Lender or Lender or any political subdivision
or taxing authority thereof or therein (such non-excluded taxes being called
“Non-Excluded Taxes”). If any Non-Excluded Taxes are required to be withheld
from any amounts payable to the Administrative Agent, the Issuing Lender or any
Lender hereunder, or under the Notes, the amount so payable to the
Administrative Agent, the Issuing Lender or such Lender shall be increased to
the extent necessary to yield to such Administrative Agent, the Issuing Lender
or such Lender (after payment of all Non-Excluded Taxes and free and clear of
all liability in respect of such Non-Excluded Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement and the Notes, provided, however, that, notwithstanding anything to
the contrary in this or the preceding sentence, the Company shall not be
required to increase any such amounts payable to any Lender, and shall be
entitled to reduce

30



--------------------------------------------------------------------------------



 



the amount of any payment made by the Company under this Agreement by the amount
of Non-Excluded Taxes withheld from that payment, with respect to any
Non-Excluded Taxes (i) that are United States withholding taxes imposed (or
branch profits taxes imposed) on amounts payable to such Lender at the time the
Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Company with respect to such Non-Excluded Taxes
pursuant to this Section 3.09(a), or (ii) that are imposed as a result of any
event occurring after the Lender becomes a Lender other than a change in law or
regulation or the introduction of any law or regulation or a change in
interpretation or administration of any law. Whenever any Non-Excluded Taxes are
payable by the Company, as promptly as possible thereafter, the Company shall
send to the Administrative Agent for its own account or for the account of the
Issuing Lender or such Lender, as the case may be, a certified copy of an
original official receipt showing, or other proof reasonably satisfactory to the
Administrative Agent of, payment thereof. If the Company fails to pay
Non-Excluded Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Company shall indemnify the Administrative Agent, the
Issuing Lender and the Lenders for any incremental taxes, interest or penalties
that may become payable by such Administrative Agent, the Issuing Lender or such
Lender as a result of any such failure together with any expenses payable by
such Administrative Agent, the Issuing Lender or such Lender in connection
therewith; provided that the Administrative Agent, Issuing Lender or Lender has
provided the Company with written notice thereof as required by Section 10.01,
accompanied by a demand for payment.
          (b) If a Lender or the Administrative Agent becomes aware that it is
entitled to claim a refund from a Governmental Authority in respect of any
Non-Excluded Taxes as to which it has been indemnified by the Company or with
respect to which the Company has paid additional amounts pursuant to this
Section 3.09, it promptly shall notify the Company in writing of the
availability of such refund claim and shall make a timely claim to such taxation
authority for such refund at the Company’s expense. If a Lender or the
Administrative Agent receives a refund (including pursuant to a claim for refund
made pursuant to the preceding sentence) or a permanent net tax benefit in
respect of any Non-Excluded Taxes as to which it has been indemnified by the
Company or with respect to which the Company has paid additional amounts
pursuant to this Section 3.09, it shall within 30 days from the date of such
receipt pay over the amount of such refund or permanent net tax benefit to the
Company, net of all reasonable out-of-pocket expenses of such Lender or the
Administrative Agent and without interest (other than interest paid by the
relevant taxation authority with respect to such refund); provided that the
Company, upon the request of such Lender or the Administrative Agent, agrees to
repay the amount paid over to the Company (plus penalties, interest or other
reasonable charges) to such Lender or the Administrative Agent in the event such
Lender or the Administrative Agent is required to repay such refund to such
taxation authority or loses such net tax benefit.
          (c) Any Issuing Lender or Lender that is organized under the laws of a
jurisdiction other than the United States or a state thereof (a “Foreign
Lender”) and that is entitled to an exemption from or reduction of withholding
tax under the laws of the United States or under any treaty to which the United
States is a party with respect to payments under this Agreement shall deliver to
the Company (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit those payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not that Lender is subject to
backup withholding or information reporting requirements. Without limiting the
generality of the foregoing, any Foreign Lender

31



--------------------------------------------------------------------------------



 



shall deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
that Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Company or the Administrative Agent), but
only to the extent that the Foreign Lender is legally entitled to do so,
whichever of the following is applicable:
               (i) duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
               (ii) duly completed copies of Internal Revenue Service Form
W-8ECI,
               (iii) in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that the Foreign Lender is not (A) a “bank” within the
meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
the Company within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
               (iv) any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Company to determine the withholding
or deduction required to be made.
     SECTION 3.10. Pro Rata Treatment and Payments. (a) Each borrowing by the
Company from the Lenders, each conversion of a Loan pursuant to Section 3.01(e)
hereof or continuation of a Loan pursuant to Section 3.01(f) hereof, each
payment by the Company on account of any fee (other than with respect to fees
which are expressly payable to the Administrative Agent or the Issuing Lender
for its own account), reimbursements by the Company to the Issuing Lender with
respect to drawings under Letters of Credit pursuant to Section 2.05 hereof, and
any reduction of the Commitments of the Lenders hereunder shall be made pro rata
according to the respective relevant Commitment Proportions of the Lenders. Each
payment (including each prepayment) by the Company on account of principal of
and interest on each Loan shall be made pro rata according to the respective
outstanding principal amounts of such Loans held by each Lender. All payments
(including prepayments) to be made by the Company on account of principal,
interest, fees and reimbursement obligations shall be made without set-off or
counterclaim and shall be made to the Administrative Agent, for the account of
the Lenders (except as specified above), at the Payment Office of the
Administrative Agent in Dollars in immediately available funds not later than
12:00 noon, New York, New York time, on the date on which they are payable. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds by wire transfer of each Lender’s portion of such payment
to such Lender for the account of its Lending Office. The Administrative Agent
may, in its sole discretion, directly charge principal and interest payments due
in respect of the Loans to the Company’s accounts at the Payment Office or other
office of the Administrative Agent. The Issuing Lender may, in its sole
discretion, directly charge reimbursement obligations with respect to Letters of
Credit to the Company’s accounts at any office of the Issuing Lender. Except as
otherwise provided in the definition of “Interest Period”, if any payment
hereunder becomes due and payable on a day other than a Business Day, such
payment shall be extended to the next succeeding Business Day, and, with respect
to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.
          (b) All proceeds of collateral received by the Administrative Agent
after an Event of Default has occurred and is continuing and all or any portion
of the Loans shall have been accelerated

32



--------------------------------------------------------------------------------



 



hereunder pursuant to Section 8.01, shall upon election by the Administrative
Agent or at the direction of the Required Lenders be applied, first, to pay any
fees, indemnities, or expense reimbursements then due to the Administrative
Agent or the Issuing Lender, ratably, from the Company (other than in connection
with Banking Services or Related Hedging Agreements), second, to pay any fees or
expense reimbursements then due to the Lenders from the Company (other than in
connection with Banking Services or Related Hedging Agreements), ratably, third,
to pay interest due and payable in respect of any Loans, ratably, fourth, to pay
any unreimbursed Standby LC Disbursements, ratably, fifth, to pay an amount to
the Administrative Agent equal to 103% of the Aggregate Letters of Credit
Outstanding on such date, to be held as cash collateral for such Obligations,
sixth, to pay the principal on the Loans and any amounts owing with respect to
Related Hedging Obligations described in Section 7.02(i) hereof, ratably,
seventh, to pay any amounts owing with respect to Banking Services and to pay
any amounts owing with respect to Related Hedging Obligations described in
Section 7.02(j) hereof, ratably, eighth, to the payment of any other Obligation
due to the Administrative Agent, the Issuing Lender or any Lender by the
Company, ratably, and ninth, to the Company or as the Company shall direct.
     SECTION 3.11. Funding and Disbursement of Loans.
          (a) Each Lender shall make each Loan to be made by it hereunder
available to the Administrative Agent at the Payment Office for the account of
such office and the Administrative Agent by 1:00 p.m. New York, New York time on
the Borrowing Date in Dollars in immediately available funds. Unless any
applicable condition specified in Article V has not been satisfied, the amount
so received by the Administrative Agent will be made available to the Company at
the Payment Office by crediting the account of the Company with such amount and
in like funds as received by the Administrative Agent; provided, however, that
if the proceeds of any Loan or any portion thereof are to be used to prepay
outstanding Loans or Letter of Credit obligations, then the Administrative Agent
shall apply such proceeds for such purpose to the extent necessary and credit
the balance, if any, to the Company’s account.
          (b) Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a proposed Borrowing Date that such Lender will
not make the amount which would constitute its Commitment Proportion of the
borrowing on such Borrowing Date available to the Administrative Agent, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such Borrowing Date, and the Administrative Agent
may, in reliance upon such assumption, make available to the Company a
corresponding amount. If such amount is not made available to the Administrative
Agent until a date after such Borrowing Date, such Lender shall pay to the
Administrative Agent on demand interest on such Lender’s Commitment Proportion
of such borrowing at a rate equal to the greater of (i) the daily average
Federal Funds Effective Rate and (ii) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation during
such period, from and including such Borrowing Date to the date on which such
Lender’s Commitment Proportion of such borrowing shall have become immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts due pursuant to this
Section 3.11(b) shall be conclusive absent demonstrable error. Nothing herein
shall be deemed to relieve any Lender from its obligations to fulfill its
commitment hereunder or to prejudice any right which the Company may have
against any Lender as a result of any default by such Lender hereunder.
     SECTION 3.12. Manner of Payment. The Administrative Agent may (but shall
not be obligated to) debit any deposit account of the Company with the
Administrative Agent for the amount of any such payment. The Administrative
Agent may in its sole discretion directly charge one or more of the Company’s
accounts at the Payment Office or other office of the Administrative Agent for
all interest and principal payments due in respect of the Loans and all fees
payable hereunder. Except as otherwise

33



--------------------------------------------------------------------------------



 



provided in the definition of “Interest Period”, if any payment hereunder
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day, and, with respect to payments
of principal, interest thereon shall be payable at the then applicable rate
during such extension.
     SECTION 3.13. Change of Lending Office; Removal of Lender. Each Lender
agrees that (i) if it makes any demand for, or there has been any, payment under
Section 3.07 or 3.09, or if any adoption or change of the type described in
Section 3.07 or 3.09 shall occur with respect to it, it will use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions and so long as such efforts would not be materially disadvantageous
to it, as determined in its sole discretion) to designate a different lending
office if the making of such a designation would reduce or obviate the need for
the Company to make payments under Section 3.07 or 3.09, or would eliminate or
reduce the effect of any adoption or change described in Section 3.07 or 3.09 or
(ii) if such Lender (x) is unable to designate a different lending office which
would result in Section 3.07 or 3.09 no longer being applicable to such Lender,
(y) has refused to consent to a proposed change, waiver, discharge or release
with respect to this Agreement or any other Loan Document which has been
approved in accordance with Section 10.04 and, in the case of this clause (y),
no Event of Default then exists or (z) is a Defaulting Lender, it will, upon at
least 5 Business Days’ notice from the Company to such Lender and the
Administrative Agent, assign, pursuant to and in accordance with the provisions
of Section 10.05, to one or more assignees selected by the Administrative Agent
and, so long as no Event of Default shall have occurred and is then continuing,
with the written consent of the Company (not to be unreasonably withheld,
delayed or conditioned) all, but not less than all, of such Lender’s rights and
obligations hereunder, without recourse to or warranty by, or expense to, such
Lender, for a purchase price equal to the outstanding principal amount of, and
reimbursement obligations arising under, the Aggregate Outstandings then owing
to such Lender plus any accrued but unpaid interest thereon and any accrued but
unpaid utilization fees owing thereto and, in addition, all additional costs and
reimbursements and indemnities, if any, owing in respect of such Lender’s
Commitment hereunder at such time shall be paid to such Lender.
     SECTION 3.14. Defaulting Lenders.
          (a) Notwithstanding anything to the contrary contained herein, in the
event any Lender (x) has refused (which refusal constitutes a breach by such
Lender of its obligations under this Agreement) to make available any of its
Commitment Proportion or (y) notifies either the Administrative Agent or the
Company that it does not intend to make available any of its Commitment
Proportion (if the actual refusal would constitute a breach by such Lender of
its obligations under this Agreement) (each, a “Lender Default”), all rights and
obligations hereunder of such Lender (a “Defaulting Lender”) as to which a
Lender Default is in effect and of the other parties hereto shall be modified to
the extent of the express provisions of this Section 3.14 for the Default
Period.
          (b) Loans shall be incurred pro rata from Lenders (the “Non-Defaulting
Lenders”) which are not Defaulting Lenders based on their respective Commitment
Proportion, and no Commitment of any Lender shall be increased as a result of
such Lender Default without the written consent of such Lender. Amounts received
in respect of principal of any Type of Loans shall be applied to reduce the
applicable Loans of each Non-Defaulting Lender pro rata based on the aggregate
of the outstanding Loans of that Type of all Lenders at the time of such
application; provided, that, the Administrative Agent shall not be obligated to
transfer to a Defaulting Lender any payments received by the Administrative
Agent for the Defaulting Lender’s benefit, nor shall a Defaulting Lender be
entitled to the sharing of any payments hereunder (including any principal,
interest or fees). Amounts payable to a Defaulting Lender shall instead be paid
to or retained by the Administrative Agent. The Administrative Agent shall hold

34



--------------------------------------------------------------------------------



 



and, re-lend in accordance with the terms of the Agreement to the Company the
amount of such payments received or retained by it for the account of such
Defaulting Lender.
          (c) A Defaulting Lender shall not be entitled to give instructions to
the Administrative Agent or to approve, disapprove, consent to or vote on any
matters relating to this Agreement and the other Loan Documents. All amendments,
waivers and other modifications of this Agreement and the other Loan Documents
may be made without regard to a Defaulting Lender and, for purposes of the
definition of “Required Lenders”, a Defaulting Lender shall be deemed not to be
a Lender and not to have Loans outstanding.
          (d) Other than as expressly set forth in this Section 3.14, the rights
and obligations of a Defaulting Lender (including the obligation to indemnify
the Administrative Agent) and the other parties hereto shall remain unchanged.
Nothing in this Section 3.14 shall be deemed to release any Defaulting Lender
from its obligations under this Agreement and the other Loan Documents, shall
alter such obligations, shall operate as a waiver of any default by such
Defaulting Lender hereunder, or shall prejudice any rights which the Company,
The Administrative Agent or any Lender may have against any Defaulting Lender as
a result of any default by such Defaulting Lender hereunder.
          (e) In the event the Defaulting Lender is the Administrative Agent, it
shall resign as such in accordance with Section 9.08 hereof.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     In order to induce the Lenders and the Issuing Lender to enter into this
Agreement and to make the Loans and other financial accommodations herein
provided for, the Company represents and warrants to the Administrative Agent,
the Lenders and the Issuing Lender that:
     SECTION 4.01. Organization, Corporate Powers, etc. The Company and each
Guarantor (i) is a corporation duly incorporated, or a limited liability company
duly formed, validly existing and in good standing under the laws of the state
of its incorporation or formation, (ii) has the corporate, limited liability
company or partnership power and authority, as the case may be, to own
properties and to carry on its business as now being conducted, (iii) is duly
qualified to do business in every jurisdiction wherein the conduct of its
business or the ownership of its properties are such as to require such
qualification, (iv) has the power to execute and perform each of the Loan
Documents to which it is a party, (v) with respect to the Company, has the power
to borrow hereunder and to execute and deliver the Notes, and (vi) is in
compliance with all applicable federal, state and local laws, rules and
regulations except where the failure to be in compliance could not reasonably be
expected to have a Material Adverse Effect. Each Non-Domestic Subsidiary (i) is
a corporation duly incorporated, or a partnership or limited liability company
duly formed, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, (ii) has the power and authority
to own properties and to carry on its business as now being conducted, and
(iii) is duly qualified to do business in every jurisdiction wherein the conduct
of its business or the ownership of its properties are such as to require such
qualification
     SECTION 4.02. Authorization of Borrowing, Enforceable Obligations. The
execution, delivery and performance by the Company of this Agreement, and the
other Loan Documents to which it is a party, the borrowings by, and other
extensions of credit to, the Company hereunder, and the execution, delivery and
performance of each Guarantor of the Loan Documents to which such Guarantor is a
party, (a) have been duly authorized by all requisite corporate, limited
liability company or

35



--------------------------------------------------------------------------------



 



partnership action, (b) will not violate or require any consent under (i) any
provision of law applicable to the Company or any Guarantor, any governmental
rule or regulation, or the Certificate of Incorporation, By-laws, or other
organizational documents, as applicable, of the Company or any Guarantor or
(ii) any order of any court or other agency of government binding on the Company
or any Guarantor or any indenture, agreement or other instrument to which the
Company or any Guarantor is a party, or by which the Company or any Guarantor or
any of its property is bound, and (c) will not be in conflict with, result in a
breach of or constitute (with due notice and/or lapse of time) a default under,
any such indenture, agreement or other instrument, or result in the creation or
imposition of any lien, charge or encumbrance of any nature whatsoever upon any
of the property or assets of the Company or any Guarantor other than as
contemplated by this Agreement or the other Loan Documents. This Agreement and
each other Loan Document to which the Company and each Guarantor is a party,
constitutes a legal, valid and binding obligation of the Company and each
Guarantor as the case may be, enforceable against the Company and each
Guarantor, as the case may be, in accordance with its terms.
     SECTION 4.03. Financial Condition. The Company has heretofore furnished to
the Administrative Agent (a) the audited Consolidated balance sheet of the
Company and its Subsidiaries and the related audited statements of income,
retained earnings and cash flow of Company and its Subsidiaries prepared by
Ernst & Young, LLP, certified public accountants, for the fiscal year ended
June 30, 2010 and (b) the unaudited Consolidated balance sheet of the Company
and its Subsidiaries and the related unaudited statements of income, retain
earning and cash flow of the Company and its Subsidiaries for the nine-month
period ended March 31, 2011 (collectively, the “financial statements”). The
financial statements were prepared in conformity with Generally Accepted
Accounting Principles and, to the Company’s knowledge, fairly present the
financial position and results of operations of the Company and its Subsidiaries
as of the date of such financial statements and for the periods to which they
relate and, since the date of such financial statements, no material adverse
change in the business, operations or assets or condition (financial or
otherwise) of the Company and its Subsidiaries has occurred. The Company shall
deliver to the Administrative Agent a certificate by the Chief Financial Officer
of the Company to that effect on the Closing Date. There are no obligations or
liabilities, contingent or otherwise, of the Company and its Subsidiaries which
are not reflected on such statements other than obligations incurred in the
ordinary course of the Company’s business since the date of such financial
statements or specifically disclosed elsewhere in this Agreement or any schedule
hereto, subject, however, to normal year-end adjustments with respect to the
unaudited financial statements referred to above.
     SECTION 4.04. Taxes. The Company and each Subsidiary of the Company has
filed or caused to be filed all federal, state and local tax returns which are
required to be filed, and has paid or has caused to be paid all taxes as shown
on said returns or on any assessment received by them, to the extent that such
taxes have become due, except taxes which are being contested in good faith and
which are reserved against in accordance with Generally Accepted Accounting
Principles.
     SECTION 4.05. Title to Properties. The Company and each Subsidiary of the
Company has good and marketable title, or valid leasehold interests in, all of
their respective properties and assets, except for such properties and assets as
have been disposed of since the date of such financial statements as no longer
used or useful in the conduct of their respective business or as have been
disposed of in the ordinary course of business, and all such properties and
assets are free and clear of all Liens, except for Permitted Liens.

36



--------------------------------------------------------------------------------



 



     SECTION 4.06. Litigation.
          (a) There are no actions, suits or proceedings (whether or not
purportedly on behalf of the Company or any Subsidiary of the Company) pending
or, to the knowledge of the Company, threatened against or affecting the Company
or such Subsidiary of the Company at law or in equity or before or by any
Governmental Authority, which involve any of the transactions contemplated
herein or which, if adversely determined against the Company or such Subsidiary
of the Company, could reasonably be expected to result in a Material Adverse
Effect.
          (b) Neither the Company nor any Subsidiary of the Company is in
default with respect to any judgment, writ, injunction, decree, rule or
regulation of any Governmental Authority, other than as set forth on Schedule VI
hereto.
     SECTION 4.07. Agreements. Neither the Company nor any Subsidiary of the
Company is a party to any agreement, indenture, loan or credit agreement or any
lease or other agreement or instrument or subject to any charter or other
corporate restriction or any judgment, order, writ, injunction, decree or
regulation which could reasonably be expected to have a Material Adverse Effect.
Neither the Company nor any Subsidiary of the Company is in default in any
manner which could have a Material Adverse Effect in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
any agreement or instrument to which it is a party.
     SECTION 4.08. Compliance with ERISA. Each Plan is in compliance with ERISA;
no Plan is insolvent or in reorganization, no Plan has an Unfunded Current
Liability, and no Plan has an accumulated or waived funding deficiency or
permitted decreases in its funding standard account within the meaning of
Section 412 of the Code; neither the Company nor any ERISA Affiliate nor any
Guarantor has incurred any material liability to or on account of a Plan
pursuant to Section 515, 4062, 4063, 4064, 4201 or 4204 of ERISA or expects to
incur any liability under any of the foregoing sections on account of the
termination of participation in or contributions to any such Plan, no
proceedings have been instituted to terminate any Plan, no condition exists
which presents a risk to the Company or any Guarantor of incurring a liability
to or on account of a Plan pursuant to the foregoing provisions of ERISA and the
Code; no lien imposed under the Code or ERISA on the assets of the Company or
any Guarantor exists or is likely to arise on account of any Plan; and the
Company, and each Guarantor may terminate contributions to any other employee
benefit plans maintained by them without incurring any material liability to any
person interested therein.
     SECTION 4.09. Federal Reserve Regulations; Use of Proceeds.
          (a) Neither the Company nor any Subsidiary of the Company is engaged
principally in, nor has as one of its important activities, the business of
extending credit for the purpose of purchasing or carrying any “margin stock”
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System of the United States, as amended to the date hereof). If
requested by the Administrative Agent, the Company will, and will cause each
Subsidiary of the Company to, furnish to the Administrative Agent such a
statement on Federal Reserve Form U-1.
          (b) No part of the proceeds of any Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (i) to
purchase or to carry margin stock or to extend credit to others for the purpose
of purchasing or carrying margin stock, or to refund indebtedness originally
incurred for such purposes, or (ii) for any purpose which violates or is
inconsistent with the provisions of the Regulations T, U, or X of the Board of
Governors of The Federal Reserve System.

37



--------------------------------------------------------------------------------



 



          (c) The proceeds of the Loans shall be used solely for the purposes
permitted under Section 3.02.
     SECTION 4.10. Approvals. No registration with or consent or approval of, or
other action by, any Governmental Authority or any other Person is required in
connection with the execution, delivery and performance of this Agreement by the
Company or any Subsidiary of the Company, or with the execution and delivery of
other Loan Documents to which it is a party or, with respect to the Company, the
borrowings hereunder and each other extension of credit hereunder.
     SECTION 4.11. Subsidiaries and Affiliates. Attached hereto as Schedule I is
a correct and complete list of the Company’s Subsidiaries and Affiliates showing
as to each Subsidiary and Affiliate, its name, the jurisdiction of its
incorporation or formation, its shareholders or other owners of an interest in
each Subsidiary and the number of outstanding shares or other ownership interest
owned by each shareholder or other owner of an interest.
     SECTION 4.12. Hazardous Materials. Except as set forth in environmental
reports provided to the Lenders, the Company and each Subsidiary of the Company
are each in compliance with all applicable Environmental Laws and (a) neither
the Company nor any Subsidiary of the Company has used Hazardous Materials on,
from, or affecting any property now owned or occupied by the Company or any
Subsidiary of the Company in any manner which violates any applicable
Environmental Law; and (b) to the best knowledge of the Company and each
Subsidiary of the Company, no prior owner of any such property or any tenant,
subtenant, prior tenant or prior subtenant has used Hazardous Materials on,
from, or affecting such property in any manner which violates any applicable
Environmental Law, except where failure to so comply could not reasonably be
expected to have a Material Adverse Effect.
     SECTION 4.13. Investment Company Act. Neither the Company nor any
Subsidiary of the Company is an “investment company”, or a company “controlled”
by an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.
     SECTION 4.14. No Default. No event has occurred and is continuing and no
condition exists which constitutes a Default or an Event of Default.
     SECTION 4.15. Material Contracts. Each Material Contract of the Company and
each Subsidiary of the Company (i) is in full force and effect and is binding
upon and enforceable against the Company or any Subsidiary of the Company, as
the case may be, and, to the knowledge of the Company, all other parties thereto
in accordance with its terms, and (ii) there exists no default under any
Material Contract by the Company or any Subsidiary of the Company or, to the
knowledge of the Company, by any other party thereto which has not been fully
cured or waived.
     SECTION 4.16. Permits and Licenses. Each of the Company and any Subsidiary
of the Company has all obtained all material licenses, permits, franchises, or
other governmental authorizations necessary to the ownership of its property or
to the conduct of its activities, and shall obtain all such licenses, permits,
franchises, or other governmental authorizations as may be required in the
future to the extent that the failure to obtain them would materially and
adversely affect the ability of the Company or any Subsidiary of the Company to
conduct its activities as currently conducted, or in the future may be
conducted, or the condition (financial or otherwise) of the Company or any
Subsidiary of the Company.
     SECTION 4.17. Compliance with Law. The Company and each Subsidiary of the
Company are each in compliance with all laws, rules, regulations, orders and
decrees which are applicable

38



--------------------------------------------------------------------------------



 



to the Company or any Subsidiary of the Company, or to any of their respective
properties, which the failure to comply with could reasonably be expected to
have a Material Adverse Effect.
     SECTION 4.18. Disclosure. No representation or warranty of the Company or
any Subsidiary of the Company contained in this Agreement, any other Loan
Document, or any other document, certificate or written statement furnished to
the Administrative Agent, the Lenders or the Issuing Lender by or on behalf of
the Company or any Subsidiary of the Company for use in connection with the
transactions contemplated by this Agreement contains any untrue statement of
material fact or omits to state a material fact necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which they were made.
     SECTION 4.19. Security Document. To the best of its knowledge, each
Security Document executed by the Company and the Guarantor shall constitute a
valid and continuing lien on and security interest in the collateral referred to
in such Security Document in favor of the Administrative Agent for the benefit
of the Lenders and the Issuing Lender prior to all other Liens, claims and right
of all other Persons, other than Permitted Liens, and shall be enforceable as
such against all other Persons.
ARTICLE V
CONDITIONS OF LENDING
     SECTION 5.01. Conditions To Initial Loans and Extensions of Credit. The
obligation of each Lender to make its initial Loan hereunder, and the obligation
of the Issuing Lender to issue the initial Letter of Credit, are subject to the
following conditions precedent:
          (a) Revolving Credit Note. On or prior to the Closing Date, the
Administrative Agent shall have received for the account of each Lender a
Revolving Credit Note duly executed by the Company in the amount of its
Revolving Credit Commitment.
          (b) Other Loan Documents. On or prior to the Closing Date, the
Administrative Agent shall have received (i) the Guaranty duly executed by each
of the Guarantors, and (ii) the Security Documents, each duly executed by the
Company and each Guarantor, as applicable, along with financing statements on
form UCC-1 describing the collateral covered by the Security Agreement.
          (c) Supporting Documents. The Administrative Agent shall have received
on or prior to the Closing Date (a) a certificate of the Secretary or an
Assistant Secretary of the Company and of each Guarantor dated the Closing Date
and certifying (i) that attached thereto is a true and complete copy (including
any amendments thereto) of the Certificate of Incorporation and the By-laws or
the Articles of Organization and the Operating Agreement, as applicable, of the
Company or such Guarantor; (ii) that attached thereto is a true and complete
copy of resolutions adopted by the Board of Directors of the Company and each
Guarantor, authorizing the execution, delivery and performance of this Agreement
and of each Loan Document to be delivered on the Closing Date to which it is a
party and, with respect to the Company, the borrowings hereunder; and (iii) the
incumbency and specimen signature of each officer of the Company and each
Guarantor executing each Loan Document to which the Company or a Guarantor is a
party and any certificates or instruments furnished pursuant hereto or thereto,
and a certification by another officer of the Company and each Guarantor as to
the incumbency and signature of the Secretary or Assistant Secretary of the
Company and each Guarantor; and (b) such other documents as the Administrative
Agent may reasonably request.

39



--------------------------------------------------------------------------------



 



          (d) Opinion of Counsel. On the Closing Date, the Administrative Agent
shall have received a written opinion of counsel for the Company and the
Guarantors dated the Closing Date and addressed to the Lenders substantially in
the form of Exhibit F attached hereto.
          (e) No Material Adverse Changes. There shall not have occurred in the
sole opinion of the Administrative Agent reasonably applied, any material
adverse change in the business, operations, performance, properties or
condition, financial or otherwise, of the Company or any Guarantor since
June 30, 2010.
          (f) Fees. The Company shall have paid all costs and expenses incurred
by the Administrative Agent in connection with the negotiation, preparation and
execution of the Loan Documents (including, without limitation, the expenses and
reasonable fees of counsel).
          (g) Assets Free from Liens. Prior to the Closing Date, the
Administrative Agent shall have received UCC-1 financing statement, tax and
judgment lien searches evidencing that the Company’s and each Guarantor’s
accounts receivable, inventory, equipment and all other assets of the Company
and each Guarantor are free and clear of all Liens except Permitted Liens.
          (h) Insurance. The Administrative Agent shall receive, on or prior to
the Closing Date, certificates of insurance covering the personal property and
the business of the Company and the Guarantors (including with respect to
general liability and products liability insurance), which certificates shall
designate the Administrative Agent as a lender loss payee and additional
insured, in form and substance reasonably satisfactory to the Administrative
Agent together with copies of the related insurance policies with proper
endorsements to reflect the Administrative Agent’s interests for the benefit of
the Lenders.
          (i) Due Diligence. The Administrative Agent shall have results
reasonably satisfactory to it of its due diligence checkings with respect the
Company, the Guarantors, including, without limitation, litigation checkings,
customer checkings, bank checkings, trade checkings, judgment, tax and
bankruptcy searches, in all jurisdictions deemed necessary by the Administrative
Agent and its counsel.
          (j) Completion of Proceedings. All corporate and other proceedings,
and all documents, instruments and other legal matters in connection with the
transactions contemplated by the Loan Documents shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.
          (k) Other Information, Documentation. The Administrative Agent shall
receive such other consents, approvals and further information and documentation
as it may reasonably require, including, but not limited, to any information or
documentation relating to compliance by the Company and each Guarantor with the
requirements of all federal, state and local laws, ordinances, rules,
regulations or policies governing the use, storage, treatment, transportation,
refinement, handling, production or disposal of Hazardous Materials.
     SECTION 5.02. Conditions to Term Loans. The obligation of each Lender to
make any Term Loan hereunder is subject to the conditions precedent set forth in
Sections 5.01 and 5.03 of this Article V and the following conditions precedent:

40



--------------------------------------------------------------------------------



 



          (a) Term Loan Note. The Company shall deliver to such Lender a duly
executed Term Loan Note appropriately completed in an amount equal to the
aggregate principal amount of the Term Loan to be funded by such Lender on a
Borrowing Date.
          (b) Acquisition Documents. The Lenders shall have received the
information and documents required to be delivered to the Lenders as described
in the definition of Permitted Acquisition.
     SECTION 5.03. Conditions to All Loans and Letters of Credit. The obligation
of each Lender to make each Loan hereunder and the obligation of the Issuing
Lender to issue, amend, renew or extend any Letter of Credit, including, without
limitation, the initial Loan and initial Letter of Credit, are further subject
to the following conditions precedent:
          (a) Representations and Warranties. The representations and warranties
by the Company and each Subsidiary of the Company pursuant to this Agreement and
the Loan Documents to which each is a party shall be true and correct in all
material respects on and as of the Borrowing Date or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, with
the same effect as though such representations and warranties had been made on
and as of such date and an Executive Officer shall deliver a certificate to the
Administrative Agent with respect thereto.
          (b) No Default. The Company and each Subsidiary of the Company shall
be in compliance with all the terms and provisions set forth herein or in any
other Loan Document on their part to be observed or performed, and no Default or
Event of Default, shall have occurred and be continuing on the Borrowing Date or
on the date of issuance, amendment, renewal or extension of a Letter of Credit
or will result after giving effect to the Loan requested or the requested
issuance, amendment, renewal or extension of a Letter of Credit.
          (c) Availability. After giving effect to any requested Loan or
issuance of any Letter of Credit, the Aggregate RC Outstandings shall not exceed
the Aggregate Revolving Credit Commitment, the Aggregate TL Outstandings shall
not exceed the Aggregate Term Loan Commitment and Aggregate Outstandings shall
not exceed the Total Commitment.
          (d) Notice of Borrowing. The Administrative Agent shall have received
a notice of borrowing duly executed by an Executive Officer of the Company, with
respect to the requested Loan, or a letter of credit application, with respect
to the issuance, amendment, renewal or extension of the requested Letter of
Credit.
          (e) Additional Documentation. With respect to the issuance, amendment,
renewal or extension of any Letter of Credit, the Issuing Lender and the
Administrative Agent shall have received the documents and instruments requested
by the Issuing Lender in accordance with the second to last sentence of
Section 2.05(a).
Each borrowing hereunder and each issuance, amendment or extension of a Letter
of Credit shall constitute a representation and warranty of the Company that the
statements contained in clauses (a), (b), and (c) of this Section 5.03 are true
and correct on and as of the Borrowing Date or as of the date of issuance,
amendment, renewal or extension of a Letter of Credit, as applicable, as though
such representation and warranty had been made on and as of such date unless, in
the case of clause (a), such representation is as of a specific date, in which
case, as of such date.

41



--------------------------------------------------------------------------------



 



ARTICLE VI
AFFIRMATIVE COVENANTS
     The Company covenants and agrees with the Lenders that so long as the
Commitments remain in effect or any of the principal of or interest on any Note
or any other Obligations hereunder shall be unpaid it will, and will cause each
Subsidiary of the Company to:
     SECTION 6.01. Corporate Existence, Properties, etc. Do or cause to be done
all things necessary to preserve and keep in full force and effect its
corporate, partnership or limited liability company, as applicable, existence,
rights and franchises and comply with all laws applicable to it; at all times
maintain, preserve and protect all franchises, patents, trademarks, trade names
and service marks necessary for the operation of its respective business, and
preserve all of its property used or useful in the conduct of its business and
keep the same in good repair, working order and condition (ordinary wear and
tear excepted), and from time to time make, or cause to be made, all needful and
proper repairs, renewals, replacements, betterments and improvements thereto so
that the business carried on in connection therewith may be properly and
advantageously conducted at all times; at all times preserve and maintain in
full force and effect all governmental rights, privileges, qualifications,
permits, licenses and franchises necessary for the normal conduct of its
business; at all times keep its insurable properties adequately insured and
maintain (i) insurance to such extent and against such risks, including fire, as
is customary with companies in the same or similar businesses, (ii) workmen’s
compensation insurance in the amount required by applicable law, and
(iii) public liability insurance, which shall include product liability
insurance, in the amount customary with companies in the same or similar
business against claims for personal injury or death on properties owned,
occupied or controlled by it, (iv) such other assistance as may be required by
law or may be reasonably required by the Administrative Agent. Each such policy
of insurance of the Company and its Subsidiaries shall name the Administrative
Agent as a lender loss payee, and additional insured, as the case may be, and
shall provide for at least thirty (30) days’ prior written notice to the
Administrative Agent of any modification or cancellation of such policies. The
Company shall provide to the Administrative Agent promptly upon receipt thereof
evidence of the annual renewal of each such policy.
     SECTION 6.02. Payment of Indebtedness, Taxes, etc.
          (a) Pay all indebtedness and obligations, now existing or hereafter
arising, as and when due and payable, except where (i) the validity, amount, or
timing thereof is being contested in good faith and by appropriate proceedings,
which proceedings shall include good faith negotiations, (ii) the Company or
such Subsidiary of the Company has set aside on its books adequate reserves with
respect thereto in accordance with Generally Accepted Accounting Principles, and
(iii) the failure to make such payment pending such contest could not reasonably
be expected to have a Material Adverse Effect; provided that the Company and
each Subsidiary of the Company will pay or cause to be paid all such
indebtedness and obligations upon the commencement of proceedings to foreclose
any lien which has attached as security therefore or post a bond (with the
consent of, and on terms and conditions satisfactory to, the Required Lenders,
in their commercially reasonable discretion).
          (b) Pay and discharge or cause to be paid and discharged promptly all
taxes, assessments and government charges or levies imposed upon it or upon its
income and profits, or upon any of its property, real, personal or mixed, or
upon any part thereof, before the same shall become in default, as well as all
lawful claims for labor, materials and supplies or otherwise which, if unpaid,
might become a lien or charge upon such properties or any part thereof;
provided, however, that neither the Company nor any Subsidiary of the Company
shall be required to pay and discharge or cause to be paid and discharged any
such tax, assessment, charge, levy or claim so long as the validity thereof
shall be

42



--------------------------------------------------------------------------------



 



contested in good faith by appropriate proceedings, and the Company or such
Subsidiary of the Company, as the case may be, shall have set aside on its books
adequate reserves determined in accordance with Generally Accepted Accounting
Principles with respect to any such tax, assessment, charge, levy or claim so
contested; and further, provided that, subject to the foregoing provisos, the
Company and each Subsidiary of the Company will pay or cause to be paid all such
taxes, assessments, charges, levies or claims upon the commencement of
proceedings to foreclose any lien which has attached as security therefore or
post a bond (with the consent of, and on terms and conditions satisfactory to,
the Required Lenders, in their commercially reasonable discretion).
     SECTION 6.03. Financial Statements, Reports, etc. Furnish to the
Administrative Agent (with sufficient copies for each Lender):
          (a) as soon as available and in any event within seventy five
(75) days (or such earlier date as may be required by the SEC, from time to
time) of the end of the fiscal year of the Company, the (i) audited consolidated
financial statements of the Company and its Subsidiaries which shall include the
consolidated and consolidating balance sheet of the Company and its Subsidiaries
as of the end of such fiscal year, together with the consolidated and
consolidating statement of income and statement of cash flows for the Company
and its Subsidiaries for such fiscal year and as of the end of and for the prior
fiscal year, all prepared in accordance with Generally Accepted Accounting
Principles and accompanied by an opinion thereon of Ernst & Young, LLP or other
nationally recognized independent certified public accountants reasonably
acceptable to the Lenders (the “Auditor”) which opinion shall not include a
going concern explanatory paragraph, or a qualification or exception as to the
scope of the audit and (ii) the unaudited consolidating financial statements of
the Company and its Subsidiaries, as of the end of and fur such year, prepared
by the Chief Financial Officer in accordance with Generally Accepted Accounting
Principles;
          (b) as soon as available and in any event within sixty (60) days (or
such earlier date as may be required by the SEC, from time to time) after the
end of each of the first, second and third fiscal quarters of the Company, the
unaudited consolidated and consolidating financial statements of the Company and
its Subsidiaries, which shall include the unaudited consolidated and
consolidating balance sheet of the Company and its Subsidiaries as of the end of
each such quarter, together with the consolidated and consolidating statement of
income and statement of cash flows of the Company and its Subsidiaries for each
such quarter and for the period commencing at the end of the previous fiscal
year and ending with the end of such quarter, all in reasonable detail stating
in comparative form the respective figures for the corresponding date and period
in the previous fiscal year, all prepared by or under the supervision of the
Chief Financial Officer of the Company in accordance with Generally Accepted
Accounting Principles;
          (c) a certificate prepared and signed by the Chief Financial Officer
with each delivery required by clause (a) and (b), stating whether the Chief
Financial Officer shall have obtained knowledge of any Default or Event of
Default, and demonstrating that as of the last day of the relevant fiscal year
or quarter, as applicable, the Company was in compliance with the financial
condition covenants set forth in Section 7.13 hereof;
          (d) on or prior to the twenty-fifth (25th) day of each fiscal quarter
of the Company a detailed schedule describing all accounts receivable of the
Financial Parties certified by the Chief Financial Officer of the Company and
current as of the last Business Day of the preceding month, all in form
satisfactory to the Lenders;

43



--------------------------------------------------------------------------------



 



          (e) on or prior to the twenty-fifth (25th) day of the end of each
second fiscal quarter and fiscal year of the Company a detailed schedule
describing all accounts payable of the Financial Parties certified by the Chief
Financial Officer of the Company and current as of the last Business Day of the
preceding month, all in form satisfactory to the Lenders;
          (f) as soon as available, and in any event not later than 30 days
following delivery of the financial statements described in clause (a) above,
management prepared consolidated and consolidating financial projections of the
Company and its Subsidiaries (including balance sheets, statements of income,
retained earnings and cash flow) for the next fiscal year and accompanied by
detailed assumptions, in form satisfactory to the Lenders;
          (g) promptly after filing thereof, copies of all financial statements
and reports that the Company sends to its shareholders, and copies of all
regular, periodic and special financial information, proxy materials, reports
and other information which the Company or any Guarantor shall file with the
Securities and Exchange Commission;
          (h) promptly after submission to any government or regulatory agency,
all documents and information furnished to such government or regulatory agency
other than such documents and information prepared in the normal course of
business and which could not reasonably be expected to result in a Material
Adverse Effect;
          (i) promptly, from time to time, such other information regarding the
operations, business affairs and condition, financial or otherwise, of the
Company or any Subsidiary of the Company as any Lender may reasonably request.
The Administrative Agent and the Lenders acknowledge and agree that the Company
may satisfy the requirements of clauses (a) and (b) above by delivering to the
Administrative Agent and the Lenders copies of the Company’s annual and
quarterly reports on Forms 10K and 10Q, respectively, together with
consolidating financial statements with the Financial Parties as a subtotal.
     SECTION 6.04. Access to Premises and Records. Maintain financial records in
accordance with Generally Accepted Accounting Principles and permit
representatives of the Administrative Agent to have access during normal
business hours to the premises of the Company (and upon reasonable advance
notice so long as no Default or Event of Default has occurred and is then
continuing) and each Guarantor upon request, and to examine and make excerpts
from the minute books, books of accounts, reports and other records and to
discuss the affairs, finances and accounts of the Company and the Guarantors
with their respective principal officers or with their respective independent
accountants and to conduct such field audits (including, without limitation,
field audits of the Company’s and each Guarantor’s accounts receivable and their
respective books and records and inspection, examination and verification of the
collateral for the Loans) at the Company’s expense, as such representatives
reasonably deem necessary, provided, the Company shall bear the cost of not more
than one (1) such audit in any calendar year unless an Event of Default has
occurred, in which case, the Company shall also bear the cost of an audit, if
any, performed by the Administrative Agent in connection with such Event of
Default.
     SECTION 6.05. Notice of Adverse Change. Promptly notify the Administrative
Agent in writing of (a) any change in the business or the operations of the
Company, any Guarantor or any of their respective Subsidiaries which, in the
good faith judgment of such officer, could reasonably be expected to have a
Material Adverse Effect disclosing the nature thereof and (b) any information
which

44



--------------------------------------------------------------------------------



 



indicates that any financial statements which are the subject of any
representation contained in this Agreement, or which are furnished to the
Administrative Agent or the Lenders pursuant to this Agreement, fail, in any
material respect to present fairly, as of the date thereof and for the period
covered thereby, the financial condition and results of operations purported to
be presented therein, disclosing the nature thereof.
     SECTION 6.06. Notice of Default. Promptly notify the Administrative Agent
of any Default or Event of Default which shall have occurred or the occurrence
of existence of any event or circumstance that, in the reasonable judgment of
the Company, is likely to become an Event of Default, which notice shall include
a written statement as to such occurrence, specifying the nature thereof and the
action (if any) which is proposed to be taken with respect thereto.
     SECTION 6.07. Notice of Litigation. Promptly notify the Administrative
Agent of any action, suit or proceeding at law or in equity or by or before any
governmental instrumentality or other agency to which the Company or any of its
Subsidiaries is a party which could reasonably be expected to have a Material
Adverse Effect.
     SECTION 6.08. ERISA. Promptly deliver to the Administrative Agent a
certificate by the Chief Financial Officer setting forth details as to such
occurrence and such action, if any, which the Company, such Guarantor or such
ERISA Affiliate is required or proposes to take, together with any notices
required or proposed to be given to or filed with or by the Company, such
Guarantor, ERISA Affiliate, the PBGC, a Plan participant or the Plan
administrator, with respect thereto: that a Reportable Event has occurred, that
an accumulated funding deficiency has been incurred or an application may be or
has been made to the Secretary of the Treasury for a waiver or modification of
the minimum funding standard (including any required installment payments) or an
extension of any amortization period under Section 412 of the Code with respect
to a Plan, that a Plan has been or may be terminated, reorganized, partitioned
or declared insolvent under Title IV of ERISA, that a Plan has an Unfunded
Current Liability giving rise to a lien under ERISA, that proceedings may be or
have been instituted to terminate a Plan, that a proceeding has been instituted
pursuant to Section 515 of ERISA to collect a delinquent contribution to a Plan,
or that the Company, any Guarantor or any ERISA Affiliate will or may incur any
liability (including any contingent or secondary liability) to or on account of
the termination of or withdrawal from a Plan under Section 4062, 4063, 4064,
4201 or 4204 of ERISA. The Company will deliver to the Administrative Agent a
complete copy of the annual report (Form 5500) of each Plan required to be filed
with the Internal Revenue Service. In addition to any certificates or notices
delivered to the Administrative Agent pursuant to the first sentence hereof,
copies of annual reports and any other notices received by the Company or any
Guarantor required to be delivered to the Administrative Agent hereunder shall
be delivered to the Administrative Agent no later than 10 days after the later
of the date such report or notice has been filed with the Internal Revenue
Service or the PBGC, given to Plan participants or received by the Company or a
Guarantor.
     SECTION 6.09. Compliance with Applicable Laws. Comply with the requirements
of all applicable laws, rules, regulations and orders of any Governmental
Authority, the breach of which could reasonably be expected to have a Material
Adverse Effect, including, without limitation, the rules and regulations of the
Board of Governors of the Federal Reserve System and the Federal Deposit
Insurance Corporation.
     SECTION 6.10. Subsidiaries. Give the Administrative Agent prompt written
notice of the creation, establishment or acquisition, in any manner, of any
Subsidiary not existing as a Subsidiary on the Closing Date. The Company or a
Guarantor, as appropriate, (a) shall execute a Pledge Agreement

45



--------------------------------------------------------------------------------



 



(or such other agreement or document as the Administrative Agent may deem
reasonably necessary or desirable, in consultation with local counsel from the
jurisdiction of formation of such Non-Domestic Subsidiary, in order to permit,
protect and perfect its security interests in and liens upon the Equity
Interests of such Non-Domestic Subsidiary) with respect to the Maximum Pledged
Percentage, as applicable, of the capital stock or other ownership interest of
each First-Tier Subsidiary of such Person which is or becomes a Non-Domestic
Subsidiary, (b) shall cause each Subsidiary of such Person which is a Domestic
Subsidiary to execute a joinder agreement with respect to the Guaranty and the
Security Agreement, pursuant to which such Subsidiary becomes a “Guarantor” and
“Grantor” under the Guaranty and the Security Agreement, respectively, (c) shall
deliver an opinion of counsel, simultaneously with the delivery of (i) any
Pledge Agreement executed pursuant to clause (a) above, that such Pledge
Agreement is valid and enforceable in the jurisdiction of formation of such
Non-Domestic Subsidiary, provided that if such opinion, in connection with the
delivery of any Pledge Agreement executed pursuant to clause (a) above cannot be
provided, the Company, such Guarantor or such Non-Domestic Subsidiary, as
appropriate, shall execute any additional documents that may be required in
order to perfect the lien granted by such Pledge Agreement in such jurisdiction
and to enable such counsel to deliver an acceptable opinion with respect thereto
and (ii) the joinder agreement executed pursuant to clause (b) above, an Opinion
of Counsel, substantially in the form of Exhibit F hereto, with respect to such
new Domestic Subsidiary; in the case of both (a), (b) and (c) within ten (10)
Business Days after the creation, establishment or acquisition of such Domestic
Subsidiary or Non-Domestic Subsidiary and in connection therewith shall deliver
or cause to be delivered such proof of corporate action, incumbency of officers
and other documents as are consistent with those delivered as to each Domestic
Subsidiary or Non-Domestic Subsidiary pursuant to Section 5.01 hereof on the
Closing Date, or as the Administrative Agent may request, each in form and
substance reasonably satisfactory to the Administrative Agent. Notwithstanding
anything to the contrary herein, if the Company shall provide evidence
reasonably satisfactory to the Administrative Agent and its counsel that the
pledge by the Company or any Guarantor of its ownership interest in any
First-Tier Subsidiary of such Person which is or is to become a Non-Domestic
Subsidiary would result in materially adverse tax consequences to the Company
and the Guarantors (each, such Non-Domestic Subsidiary, a “Non-Guarantor
Subsidiary”), the Company and such Guarantor shall not be required to execute
and deliver a Pledge Agreement to Administrative Agent, nor comply with the
terms of this Section 6.10, respecting such Non-Guarantor Subsidiary.
     SECTION 6.11. Default in Other Agreements. Promptly notify the
Administrative Agent of any default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument to which the Company or any Subsidiary of the Company is
a party which could reasonably be expected to have a Material Adverse Effect.
     SECTION 6.12. Operating Accounts. Maintain its primary operating account at
the Administrative Agent.
     SECTION 6.13. Environmental Laws.
          (a) Comply with and ensure compliance by all tenants and subtenants of
their respective properties with the requirements of all federal, state and
local laws, ordinances, rules, regulations or policies governing the use,
storage, treatment, transportation, manufacture, refinement, handling,
production or disposal of Hazardous Materials, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect,
provide to the Administrative Agent all documentation in connection with such
compliance that the Administrative Agent may reasonably request, and defend,
indemnify, and hold harmless the Administrative Agent, each Lender, the Issuing
Lender and their respective employees, agents, officers, and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs, or expenses of whatever kind or nature,

46



--------------------------------------------------------------------------------



 



known or unknown, contingent or otherwise, arising out of, or in any way related
to, (i) the presence, disposal, release, or threatened release of any Hazardous
Materials on any property owned or occupied by the Company or any Subsidiary of
the Company; (ii) any personal injury (including wrongful death) or property
damage (real or personal) arising out of or related to such Hazardous Materials;
(iii) any lawsuit brought or threatened, settlement reached, or government order
relating to such Hazardous Materials, and/or (iv) any violation of laws, orders,
regulations, requirements, or demands of government authorities, or any policies
or requirements of the Administrative Agent of which the Company has been
notified, which are based upon or in any way related to such Hazardous Materials
including, without limitation, reasonable attorney fees and consultant fees,
investigation and laboratory fees, court costs, and litigation expenses, except
to the extent that any of the foregoing results from the gross negligence or
willful misconduct of the party seeking indemnification.
          (b) Execute and cause each Subsidiary of the Company to execute any
and all documentation with respect to environmental matters as the
Administrative Agent may reasonably request and such documentation shall be in
form and substance reasonably satisfactory to the Administrative Agent.
          (c) Promptly notify the Administrative Agent of the receipt of any
notice of an action, suit, and proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, pending against the Company, any Guarantor or any of their respective
Subsidiaries relating to any alleged violation of any Environmental Law which
could reasonably be expected to have a Material Adverse Effect.
ARTICLE VII
NEGATIVE COVENANTS
     The Company covenants and agrees with the Lenders that so long as the
Commitments remain in effect or any of the principal of or interest on any Note
or any other Obligations hereunder shall be unpaid it will not, and will not
cause or permit, directly or indirectly, any Subsidiary of the Company to:
     SECTION 7.01. Liens. Incur, create, assume or suffer to exist any Lien on
any of their respective assets now or hereafter owned, other than:
          (a) Liens existing on the date hereof as set forth on Schedule II
attached hereto;
          (b) deposits under workmen’s compensation, unemployment insurance and
social security laws;
          (c) Liens for taxes, assessments, fees or other governmental charges
or the claims of material men, mechanics, carriers, warehousemen, landlords and
other similar persons, the payment of which is not overdue or is being contested
in good faith by appropriate proceedings (provided that the Company or each
Subsidiary of the Company has set aside on its books adequate reserves with
respect thereto in accordance with GAAP (if any are so required), consistently
applied, and the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect;
          (d) purchase money Liens for fixed or capital assets; provided, in
each case, (x) no Default or Event of Default shall have occurred and be
continuing or shall occur as a result of the grant of the proposed Lien, and
(y) such purchase money Lien does not exceed 100% of the purchase price and
encumbers only the property being acquired;
          (e) Liens in favor of the Administrative Agent, for the ratable
benefit of the Lenders, under this Agreement or any other Loan Document;

47



--------------------------------------------------------------------------------



 



          (f) Liens granted to the Administrative Agent, for the ratable benefit
of the Lenders, under this Agreement or any other Loan Document;
          (g) Liens granted to a Lender to secure the Company’s or any
Guarantor’s obligations under such Related Hedging Agreements permitted pursuant
to Section 7.02(i), provided the priority of such liens are pari passu with the
priority of the liens referred to in clause (f) above;
          (h) Liens granted to a Lender to secure the Company’s or any
Guarantor’s obligations under such Related Hedging Agreements permitted pursuant
to Section 7.02(j) and for Banking Services Obligations, provided that the
priority of such liens are subordinate to the priority of the liens referred to
in clause (g) above; and
          (i) any attachment, judgment or similar Lien arising in connection
with any court or governmental proceeding, provided that the execution or other
enforcement of such Lien is effectively stayed within thirty (30) days and the
claims secured thereby are being contested in good faith by appropriate
proceedings.
     SECTION 7.02. Indebtedness. Incur, create, assume or suffer to exist or
otherwise become liable with respect to any Indebtedness, other than:
          (a) Indebtedness incurred prior to the date hereof as described in
Schedule III attached hereto but not including any renewals or extensions
thereof;
          (b) Indebtedness to the Administrative Agent, the Lenders and the
Issuing Lender under this Agreement, the Notes or any other Loan Document;
          (c) Indebtedness for trade payables incurred in the ordinary course of
business provided such payables shall be paid or discharged when due subject to
disputed amounts being contested in good faith and by appropriate proceedings as
to which the Company or such Subsidiary of the Company has set aside on its
books adequate reserves with respect thereto in accordance with Generally
Accepted Accounting Principles;
          (d) taxes, assessments or other governmental charges or levies not yet
delinquent or which are being contested in good faith by appropriate
proceedings; provided, however, that adequate reserves with respect thereto are
maintained on the books of the Company or each Subsidiary of the Company in
accordance with Generally Accepted Accounting Principles;
          (e) Indebtedness secured by purchase money liens as permitted under
Section 7.01(d);
          (f) Subordinated Debt, to the extent permitted by Section 7.14 hereof;
          (g) Indebtedness incurred in connection with any “earn out” provision
contained in the applicable purchase agreement for a Permitted Acquisition,
provided that such “earn out” shall be paid within two (2) years following the
closing of such Permitted Acquisition, provided that no such payment shall be
made at any time that an Event of Default shall have occurred and is then
continuing and such Indebtedness shall be unsecured; and
          (h) Indebtedness in connection with the Earn Out Cash Amount (as
defined in the ComSource Merger Agreement), provided that such Indebtedness
shall be unsecured and shall not exceed $15,750,000, in the aggregate, provided
that no such payment shall be made at any time that an Event of Default shall
have occurred and is then continuing;
          (i) Indebtedness under Related Hedging Agreements entered into with a
Lender incurred for the purpose of fixing or hedging interest rate risk with
respect to the Obligations arising in connection with this Agreement; and

48



--------------------------------------------------------------------------------



 



          (j) Indebtedness under Related Hedging Agreements entered into with a
Lender incurred for the purpose of hedging currency values in the normal course
of business, consistent with past practices, and not for speculative purposes.
     SECTION 7.03. Guaranties. Guarantee, endorse, become surety for, or
otherwise in any way become or be responsible for the Indebtedness or
obligations of any Person, whether by agreement to maintain working capital or
equity capital or otherwise maintain the net worth or solvency of any Person or
by agreement to purchase the Indebtedness of any other Person, or agreement for
the furnishing of funds, directly or indirectly, through the purchase of goods,
supplies or services for the purpose of discharging the Indebtedness of any
other Person or otherwise, or enter into or be a party to any contract for the
purchase of merchandise, materials, supplies or other property if such contract
provides that payment for such merchandise, materials, supplies or other
property shall be made regardless of whether delivery of such merchandise,
supplies or other property is ever made or tendered except:
          (a) guaranties executed prior to the date hereof as described on
Schedule IV attached hereto but not including any renewals or extension thereof;
          (b) endorsements of negotiable instruments for collection or deposit
in the ordinary course of business;
          (c) guaranties of any Indebtedness under this Agreement or any other
Loan Document; and
          (d) guaranties by the Company or any Guarantor of any Indebtedness
permitted to be incurred pursuant to Section 7.02 above.
     SECTION 7.04. Sale of Assets. Sell, assign, lease, transfer or otherwise
dispose of any of their now owned or hereafter acquired respective properties
and assets, whether or not pursuant to an order of a federal agency or
commission, except for (i) the sale, assignment, lease, transfer or other
disposition of inventory, each in the ordinary course of business, or (ii) the
sale or disposition of assets in arms’ length transactions provided that the net
proceeds of any such sale shall not exceed $250,000 in the aggregate during the
term of this Agreement and (iii) the sale or other disposition of properties or
assets no longer used or useful in the conduct of their respective businesses.
     SECTION 7.05. Sale of Notes. Sell, transfer, discount or otherwise dispose
of notes, accounts receivable or other obligations owing to the Company or any
Subsidiary of the Company, with or without recourse, except for collection in
the ordinary course of business.
     SECTION 7.06. Loans and Investments. Make or commit to make any advance,
loan, extension of credit, or capital contribution to or purchase or hold
beneficially any stock or other securities, or evidence of Indebtedness of,
purchase or acquire all or a substantial part of the assets of, make or permit
to exist any interest whatsoever in, any other Person, provided (i) the Company
or any Guarantor may invest in Permitted Investments, (ii) the Company may make
investments, loans and advances to the Guarantors, (iii) a Guarantor may make
investments, loans and advances to the Company or another Guarantor, (iv) the
Company or any Guarantor may make investments, loan and advances to any
Non-Domestic Subsidiary of the Company, other than a Non-Conforming Subsidiary,
provided that the aggregate amount of such investment, loans and advances do not
exceed $4,000,000 during the term of this Agreement, which amount shall include
a sublimit of $2,000,000, in the aggregate, which may be used by the Company or
any Guarantor to make investments, loans and advances to Non-Conforming

49



--------------------------------------------------------------------------------



 



Subsidiaries and to consummate Foreign Permitted Acquisitions involving
Non-Conforming Subsidiaries and (v) subject to clause (iv) above, the Company or
any Guarantor may consummate Permitted Acquisitions in accordance with the terms
of this Agreement. For purposes of determining compliance with clause
(iv) above, (a) amounts owing from the Company to any Non-Guarantor Subsidiary
and from any Non-Guarantor Subsidiary to the Company or any other Subsidiary of
the Company in respect of accounts receivable and accounts payable shall not be
deemed a loan or other investment provided, that, such amounts owing in respect
of such receivables and payables were incurred in the normal course of business
of the Company, such Non-Guarantor Subsidiary and such other Subsidiary of the
Company, as applicable, with terms not less favorable than the Company, such
Non-Guarantor Subsidiary or other Subsidiary would obtain in a comparable
arms-length transaction with a Person not an Affiliate, and (b) investments in
any Non-Guarantor Subsidiary arising solely from the earnings of such
Non-Guarantor Subsidiary shall not be counted as investments for purposes of
such subsection (iv).
     SECTION 7.07. Nature of Business. Change or alter the nature of its
business, in any material respect, from the nature of the business engaged in by
it on the date hereof.
     SECTION 7.08. Sale and Leaseback. Enter into any arrangement, directly or
indirectly, with any Person whereby it shall sell or transfer any property,
whether real or personal, used or useful in its business, whether now owned or
hereafter acquired, if at the time of such sale or disposition it intends to
lease or otherwise acquire the right to use or possess (except by purchase) such
property or like property for a substantially similar purpose.
     SECTION 7.09. Federal Reserve Regulations. Permit any Loan or the proceeds
of any Loan to be used for any purpose which violates or is inconsistent with
the provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System.
     SECTION 7.10. Accounting Policies and Procedures; Tax Status. Permit any
change in the accounting policies and procedures the Company or any Subsidiary
of the Company, including a change in fiscal year, without the prior written
consent of the Administrative Agent with the consent of the Required Lenders;
provided, however, that any policy or procedure required to be changed by the
FASB (or other board or committee of the FASB in order to comply with Generally
Accepted Accounting Principles) may be so changed.
     SECTION 7.11. Hazardous Materials. Cause or permit any of its properties or
assets to be used to generate, manufacture, refine, transport, treat, store,
handle, dispose, transfer, produce or process Hazardous Materials, except in
material compliance with all applicable federal, state and local laws or
regulations, or cause or permit, as a result of any intentional or negligent act
or omission on the part of the Company, any Subsidiary of the Company or any
tenant or subtenant, a release of Hazardous Materials in violation of applicable
law or regulation onto such property or asset or onto any other property, in a
manner that could reasonably be expected to lead to the imposition on the
Company, any Subsidiary of the Company or such property or asset of any
liability or lien of any nature whatsoever under any Environmental Law.
     SECTION 7.12. Limitations on Fundamental Changes. Merge or consolidate
with, or sell, assign, lease or otherwise dispose of (whether in one transaction
or in a series of transactions) all or substantially all of its assets (whether
now or hereafter acquired) to any Person, or acquire all or substantially all of
the assets or the business of any Person or liquidate, wind up or dissolve or
suffer any liquidation or dissolution, provided that, (a) the Company may
consummate a Permitted Acquisition and (b) so long as no Event of Default has
occurred and is then continuing and the Company has provided prior written
notice to the Administrative Agent, any Subsidiary of the Company may merge with
(i) the

50



--------------------------------------------------------------------------------



 



Company, provided that the Company shall be the continuing or surviving Person,
(ii) any one or more other Subsidiaries of the Company, provided that (x) a
Guarantor may only merge with and into another Guarantor or the Company and
(y) no Non-Domestic Subsidiary, with respect to which the Administrative Agent
has received a pledge of stock shall merge with and into another Non-Domestic
Subsidiary if at least 65% of the shares or other ownership interests of the
surviving Subsidiary cannot be pledged to the Administrative Agent for the
benefit of the Lenders without the prior written consent of the Administrative
Agent. Notwithstanding anything to the contrary, the Company shall not, and not
cause or permit Globecomm International LLC to, amend, restate, supplement,
modify or terminate the partnership agreement of DKH Holdings C.V.
     SECTION 7.13. Financial Covenants.
          (a) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio to be less than 1.75:1.00.
          (b) Consolidated EBITDA. Permit Consolidated EBITDA of the Financial
Parties to be less than $18,000,000.
          (c) Consolidated Leverage Ratio: Permit the Consolidated Leverage
Ratio to be more than 3.00:1.00, at any time.
          (d) Consolidated Unrestricted Cash. Maintain in deposit accounts with
the Administrative Agent or any Affiliate of the Administrative Agent,
Consolidated Unrestricted Cash in an amount less than the sum of $10,000,000.
All of the foregoing shall be determined quarterly with respect to the most
recently concluded four fiscal quarters for which financial statements have been
delivered pursuant to Article VI hereof.
     SECTION 7.14. Subordinated Debt. Directly or indirectly prepay, defease,
purchase, redeem, or otherwise acquire any Subordinated Debt, without the prior
written consent of the Required Lenders which consent shall not be unreasonably
withheld, delayed or conditioned.
     SECTION 7.15. Dividends. Declare any dividend on, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for the
purchase, redemption, defeasance, retirement or other acquisition of, any shares
of any class of stock of the Company or any Subsidiary of the Company, whether
now or hereafter outstanding, other than non-cash dividends, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash,
securities or property or in obligations of the Company or any Subsidiary of the
Company or in any combination thereof, or permit any Affiliate to make any
payment on account of, or purchase or otherwise acquire, any shares of any class
of the stock of the Company or any Subsidiary of the Company from any Person,
provided that any Subsidiary of the Company may make distributions to the
Company.
     SECTION 7.16. Transactions with Affiliates. Enter into any transaction,
including, without limitation, the purchase, sale, or exchange of property or
the rendering of any service, with any Affiliate, except in the ordinary course
of and pursuant to the reasonable requirements of the Company’s or such
Subsidiary of the Company business and upon fair and reasonable terms no less
favorable to the Company or such Subsidiary of the Company than they would
obtain in a comparable arms-length transaction with a Person not an Affiliate.

51



--------------------------------------------------------------------------------



 



     SECTION 7.17. Impairment of Security Interest. Take or omit to take any
action which might or would have the result of effecting or impairing the
security interest in any property subject to a security interest in favor of the
Administrative Agent for the benefit of the Lenders and neither the Company nor
any Subsidiary of the Company shall grant to any person any interest whatsoever
in any property subject to a security interest in favor of the Administrative
Agent.
     SECTION 7.18. Negative Pledge. Permit any lien, mortgage, security interest
or encumbrance to exist upon any of the Company’s or any Guarantor’s real
property, including, without limitation, their respective real property located
in Hauppauge, New York and Laurel, Maryland.
ARTICLE VIII
EVENTS OF DEFAULT
     SECTION 8.01. Events of Default. In the case of the occurrence or existence
of any of the following events (each an “Event of Default”):
          (a) failure by the Company to pay:
               (i) the principal of any Loan or any reimbursement obligations
with respect to a drawing under any Letter of Credit as and when due and
payable; or
               (ii) interest on any Loan and any fees or other amounts payable
under this Agreement and any other Loan Document, as and when due and payable,
and such failure to pay shall continue for two (2) Business Days;
          (b) default shall be made in the due observance or performance of any
covenant, condition or agreement of the Company or any Subsidiary of the Company
to be performed
               (i) pursuant to Article 6 of this Agreement (other than
Section 6.03, Section 6.04, Section 6.06, Section 6.10 and Section 6.13 hereof)
and, in the case of this sub clause (i) only, such default shall continue
unremedied for a period of ten (10) consecutive days or
               (ii) pursuant to any other provision of this Agreement or any
other Loan Document that is not specifically addressed in Sections 8.01(a),
(b)(i), (c) or (d) hereof;
          (c) any representation or warranty made or deemed made in this
Agreement or any other Loan Document shall prove to be false or misleading in
any material respect when made or given or when deemed made or given pursuant to
the terms hereof;
          (d) any report, certificate, financial statement or other instrument
furnished in connection with this Agreement or any other Loan Document or the
borrowings hereunder, shall prove to be false or misleading in any material
respect when made or given or when deemed made or given pursuant to the terms
hereof;
          (e) (i) default in the performance or compliance in respect of any
agreement or condition relating to (x) any other Indebtedness of the Company or
any Subsidiary of the Company in excess of $250,000 (other than as described in
clause (y) below), individually or in the aggregate, if the effect of such
default is to accelerate the maturity of such Indebtedness or to permit the
holder or obligee

52



--------------------------------------------------------------------------------



 



thereof (or a trustee on behalf of such holder or obligee) to cause such
Indebtedness to become due prior to the stated maturity thereof or (y) any
Indebtedness of the Company or any Subsidiary of the Company owing to a Lender
or any of their Affiliates (other than the Notes) or (ii) any Indebtedness in
excess of $250,000, individually or in the aggregate, shall not be paid when due
(beyond any applicable grace period and subject to Section 6.02 hereof);
          (f) the Company or any of its Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code or any other federal or state bankruptcy, insolvency or
similar law or with respect to any Non-Domestic Subsidiary, the bankruptcy,
insolvency or similar law governing such Non-Domestic Subsidiary in its
jurisdiction of formation, (ii) consent to the institution of, or fail to
controvert in a timely and appropriate manner, any such proceeding or the filing
of any such petition, (iii) apply for or consent to the employment of a
receiver, trustee, custodian, sequestrator or similar official for the Company
or any of its Subsidiaries or for a substantial part of its property; (iv) file
an answer admitting the material allegations of a petition filed against it in
such proceeding, (v) make a general assignment for the benefit of creditors,
(vi) take corporate action for the purpose of effecting any of the foregoing,
(vii) become unable or admit in writing its inability or fail generally to pay
its debts as they become due or (viii) take corporate action for the purpose of
effecting any of the foregoing;
          (g) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Company or any of its Subsidiaries or of a substantial part of
their respective property, under Title 11 of the United States Code or any other
federal or state bankruptcy, insolvency or similar law or, with respect to any
Non-Domestic Subsidiary, the bankruptcy, insolvency or similar law governing
such Non-Domestic Subsidiary in its jurisdiction of formation, (ii) the
appointment of a receiver, trustee, custodian, sequestrator or similar official
for the Company or any of its Subsidiaries or for a substantial part of their
property, or (iii) the winding-up or liquidation of the Company or any of its
Subsidiaries and, in each case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall continue unstayed and in effect for 60 days;
          (h) one or more orders, judgments or decrees for the payment of money
in excess of $250,000 in the aggregate shall be rendered against the Company or
any Subsidiary of the Company and the same shall not have been paid in
accordance with such judgment, order or decree and either (i) an enforcement
proceeding shall have been commenced by any creditor upon such judgment, order
or decree, or (ii) there shall have been a period of thirty (30) days during
which a stay of enforcement of such judgment order or decree, by reason of
pending appeal or otherwise, was not in effect;
          (i) any Plan shall fail to maintain the minimum funding standard
required for any Plan year or part thereof or a waiver of such standard or
extension of any amortization period is sought or granted under Section 412 of
the Code, any Plan is, shall have been terminated or the subject of termination
proceedings under ERISA, any Plan shall have an Unfunded Current Liability, a
Reportable Event shall have occurred with respect to a Plan or the Company, any
Guarantor, or any ERISA Affiliate shall have incurred a liability to or on
account of a Plan under Section 515, 4062, 4063, 4063, 4201 or 4204 of ERISA,
and there shall result from any such event or events the imposition of a lien
upon the assets of the Company or any Guarantor, the granting of a security
interest, or a liability to the PBGC or a Plan or a trustee appointed under
ERISA or a penalty under Section 4971 of the Code;
          (j) any material provision of any Loan Document shall for any reason
cease to be in full force and effect in accordance with its terms, or the
Company or any Subsidiary of the Company shall so assert in writing, or any of
the Liens purported to be granted pursuant to any Security Document shall

53



--------------------------------------------------------------------------------



 



fail or cease for any reason to be legal, valid and enforceable liens on the
collateral purported to be covered thereby or shall fail or cease to have the
priority purported to be created thereby;
          (k) a Change of Control shall occur; or
          (l) the Company or any Subsidiary of the Company shall default in the
punctual payment of any sum payable with respect to, or in the observance or
performance of any of the terms and conditions of, any agreement between such
Person and a Lender or any of their respective Affiliates (other than with
respect to this Agreement and any other Loan Document) beyond any applicable
grace period referred to therein or subject to the express waiver thereof by
such Lender;
then, at any time thereafter during the continuance of any such event, the
Administrative Agent may, and, upon the request of the Required Lenders, shall,
without notice to the Company or any Subsidiary of the Company, take either or
both of the following actions, at the same or different times, (a) terminate the
Commitments and (b) declare (i) the Notes, both as to principal and interest,
(ii) an amount equal to the Aggregate Letters of Credit Outstanding, (iii) all
other Obligations, to be forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived,
anything contained herein or in the Notes to the contrary notwithstanding;
provided, however, that if an event specified in Section 8.01(f) or (g) hereof
shall have occurred, the Commitments shall automatically terminate and interest,
principal and amounts referred to in the preceding clauses (i), (ii) and
(iii) shall be immediately due and payable without presentment, demand, protest,
or other notice of any kind, all of which are expressly waived, anything
contained herein or in the Notes to the contrary notwithstanding. With respect
to all Letters of Credit that shall not have expired or presentment for honor
shall not have occurred, the Company shall provide the Administrative Agent with
Cash Collateral in an amount equal to the aggregate undrawn amount of such
Letters of Credit. Such Cash Collateral shall be used by the Administrative
Agent to reimburse the Issuing Lender for drawings under Letters of Credit for
which the Issuing Lender has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Company at such time or, if the maturity of the Loans has been accelerated,
be applied to satisfy other Obligations, with any amount remaining after such
satisfactions to be returned to the Company or paid to such other party as may
legally be entitled to the same.
ARTICLE IX
THE ADMINISTRATIVE AGENT
     SECTION 9.01. Appointment, Powers and Immunities. Each Lender hereby
appoints and authorizes the Administrative Agent to act as its agent hereunder
and under the other Loan Documents with such powers as are specifically
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents together with such other powers as are reasonably
incidental thereto. The Administrative Agent shall not have any duties or
responsibilities except those expressly set forth in this Agreement and the
other Loan Documents and shall not be a trustee for any Lender, nor is the
Administrative Agent acting in a fiduciary capacity of any kind under this
Agreement or the other Loan Documents or in respect thereof or in respect of any
Lender. The Administrative Agent shall not be responsible to the Lenders for any
recitals, statements, representations or warranties contained in this Agreement
or the other Loan Documents, in any certificate or other document referred to or
provided for in, or received by any of them under, this Agreement or the other
Loan Documents, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or the other Loan Documents or
any other document referred to or provided for herein or therein or for the
collectibility of the Loans or for the validity, effectiveness or value of any
interest or security covered by the Pledge Agreements or for the value of any
collateral or for the validity or effectiveness of any

54



--------------------------------------------------------------------------------



 



assignment, mortgage, pledge, security agreement, financing statement, document
or instrument, or for the filing, recording, re-filing, continuing or
re-recording of any thereof or for any failure by the Company, any Guarantor or
any of their respective Subsidiaries to perform any of its Obligations hereunder
or under the other Loan Documents. The Administrative Agent may take all actions
by itself and/or it may employ agents and attorneys-in-fact, and shall not be
responsible to any Lender, except as to money or the securities received by it
or its authorized agents, for the negligence or misconduct of itself or its
employees or of any such agents or attorneys-in-fact, if such agents or
attorneys-in-fact are selected by it with reasonable care. Neither the
Administrative Agent nor any of its directors, officers, employees or agents
shall be liable or responsible for any action taken or omitted to be taken by it
or them hereunder or under the other Loan Documents or in connection herewith or
therewith, except for its or their own gross negligence or willful misconduct.
     SECTION 9.02. Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability to any Lender
for relying upon, any certification, notice or other communication (including
any thereof by telephone, email, telex, telegram, facsimile or cable) believed
by it to be genuine and correct and to have been signed or sent by or on behalf
of the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the
Administrative Agent. As to any matters not expressly provided for by this
Agreement or the other Loan Documents, the Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder or
under the other Loan Documents in accordance with instructions signed by the
Required Lenders, or such other number of Lenders as is specified in
Section 10.04 hereof, and such instructions of the Required Lenders or other
number of Lenders as aforesaid and any action taken or failure to act pursuant
thereto shall be binding on all of the Lenders.
     SECTION 9.03. No Notice of Events of Default. The Administrative Agent
shall not be deemed to have knowledge of the occurrence of a Default or Event of
Default (other than the non-payment of principal of or interest on the Loans or
of fees to the extent the same is required to be paid to the Administrative
Agent for the account of the Lenders) unless the Administrative Agent has
received notice from a Lender or the Company specifying such Default or Event of
Default and stating that such notice is a “Notice of Default”. In the event that
the Administrative Agent receives such a notice of the occurrence of a Default,
the Administrative Agent shall give prompt notice thereof to the Lenders. The
Administrative Agent shall (subject to Section 9.07 hereof) take such action
with respect to such Default as shall be directed by the Required Lenders,
except as otherwise provided in Section 10.04 hereof; provided that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but is not obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable in the best interest of the Lenders.
     SECTION 9.04. Rights as a Lender. With respect to its Commitment and the
Loans made by it, the Administrative Agent in its capacity as a Lender hereunder
shall have the same rights and powers hereunder as any other Lender and may
exercise the same as though it were not acting as the Administrative Agent, and
the term “Lender” or “Lenders” shall, unless the context otherwise indicates,
include each entity which is the Administrative Agent in its individual
capacity. Each entity which is the Administrative Agent and its Affiliates may
(without having to account therefore to any Lender) accept deposits from, lend
money to and generally engage in any kind of banking, trust or other business
with the Company or its Affiliates, as if it were not acting as the
Administrative Agent, and, except to the extent otherwise herein specifically
set forth, each entity which is the Administrative Agent may accept fees and
other consideration from the Company or its Affiliates, for services in
connection with this Agreement or any of the other Loan Documents or otherwise
without having to account for the same to the Lenders.

55



--------------------------------------------------------------------------------



 



     SECTION 9.05. Indemnification. The Lenders shall indemnify the
Administrative Agent (to the extent not reimbursed by the Company under
Section 10.03 hereof), ratably in accordance with the aggregate outstanding
principal amount of the Loans made by the Lenders (or, if no Loans are at the
time outstanding, ratably in accordance with their respective Commitments), for
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in its capacity as the Administrative Agent in any way
relating to or arising out of this Agreement or any of the other Loan Documents
or any other documents contemplated by or referred to herein or therein or the
transactions contemplated hereby and thereby (including, without limitation, the
costs and expenses which the Company is obligated to pay under Section 10.03
hereof or under the applicable provisions of any other Loan Document) or the
enforcement of any of the terms hereof or of any other Loan Document, provided
that no Lender shall be liable for any of the foregoing to the extent they arise
from the gross negligence or willful misconduct of the Administrative Agent.
     SECTION 9.06. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender agrees that it has, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of the
Company and decision to enter into this Agreement and that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement or the other Loan Documents. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Company of this Agreement or the other Loan
Documents or any other document referred to or provided for herein or therein or
to inspect the properties or books of the Company. Except for notices, reports
and other documents and information expressly required to be furnished to the
Lenders by the Administrative Agent hereunder or under the other Loan Documents,
or furnished to the Administrative Agent with counterparts or copies for the
Lenders in accordance with the terms of this Agreement (which the Administrative
Agent shall forward to the Lenders), the Administrative Agent shall not have any
duty to provide any Lender with any credit or other information concerning the
affairs, financial condition or business of the Company, which may come into the
possession of the Administrative Agent or any of its Affiliates.
     SECTION 9.07. Failure to Act. Except for actions expressly required of the
Administrative Agent hereunder or under the Security Documents, the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder or thereunder unless it shall be indemnified to its
satisfaction by the Lenders against any and all liability (except gross
negligence and willful misconduct) and expense which may be incurred by it by
reason of taking or continuing to take any such action.
     SECTION 9.08. Resignation of the Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this Section 9.08, the Administrative Agent may resign at any time by notifying
the Lenders and the Company. Upon any such resignation, the Required Lenders
shall have the right, with the written approval of the Company provided no
Default or Event of Default shall have occurred and then be continuing, and such
approval not to be unreasonably withheld, delayed or conditioned, to appoint a
successor to such Administrative Agent. If no successor shall have been so
appointed by the Required Lenders (with the approval of the Company) and shall
have accepted such appointment within 30 days after the resigning Administrative
Agent gives notice of its resignation, then the resigning Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent which
shall be a bank of similar standing with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers,

56



--------------------------------------------------------------------------------



 



privileges and duties of the resigning Administrative Agent, and the resigning
Administrative Agent shall be discharged from its duties and obligations
hereunder as of such date. The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 hereof shall continue in effect for the benefit of such resigning
Administrative Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent.
     SECTION 9.09. Sharing of Collateral and Payments. In the event that at any
time any Lender shall obtain payment in respect of the Obligations, or receive
any collateral in respect thereof, whether voluntarily or involuntarily, through
the exercise of a right of banker’s lien, set-off or counterclaim against the
Company or otherwise, which results in it receiving more than its pro rata share
of the aggregate payments with respect to all of the Obligations (other than any
payment expressly provided hereunder to be distributed on other than a pro rata
basis, including pursuant to an assignment or participation of a Lender’s
interest), then such Lender shall be deemed to have simultaneously purchased
from the other Lenders a share in their Obligations so that the amount of the
Obligations held by each of the Lenders shall be pro rata; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from the Lender which received the proportionate over-payment, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest. The Company agrees, to the
extent it may do so under applicable law, that each Lender so purchasing a
portion of another Lender’s Loan or participation in any Letter of Credit may
exercise all rights of payment (including, without limitation, rights of
set-off) with respect to such portion as fully as if such Lender were the direct
holder of such portion.
ARTICLE X
MISCELLANEOUS
     SECTION 10.01. Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including
telecopy), and unless otherwise expressly provided herein, shall be conclusively
deemed to have been received by a party hereto and to be effective on the day on
which delivered by hand to such party or one Business Day after being sent by
overnight mail to the address set forth below, or, in the case of telecopy
notice, when acknowledged as received, or if sent by registered or certified
mail, three (3) Business Days after the day on which mailed in the United
States, addressed to such party at such address:

  (a)   if to the Administrative Agent, at         Citibank, N.A.
730 Veterans Memorial Highway
Hauppauge, New York 11788
Attention: Relationship Officer —Globecomm Systems Inc.
Telecopy: (631) 265-4888         With copies to:         Farrell Fritz, P.C.
1320 RXR Plaza
Uniondale, New York 11556-1320
Attention: Robert C. Creighton
Telecopy: (516) 227-0777

57



--------------------------------------------------------------------------------



 



  (b)   if to the Company, at         Globecomm Systems Inc.
45 Oser Avenue
Hauppauge, New York 11788
Attention: Chief Financial Officer
Telecopy: (631) 951-3241         With copies to:         Goldman & Associates,
LLP
666 Old Country Road, Suite 301
Garden City, New York 11530
Attention: Ronald G. Goldman, Esq.
Telecopy: (516) 228-8349

- and -

  (c)   if to any Lender, to its address set forth in the signature page of this
Agreement and to the person so designated

- and -

  (d)   as to each such party at such other address as such party shall have
designated to the other in a written notice complying as to delivery with the
provisions of this Section 10.01.

     SECTION 10.02. Survival of Agreement. This Agreement shall become effective
on the date on which all parties hereto shall have signed a counterpart copy
hereof and shall have delivered the same to the Administrative Agent. All
representations and warranties made herein and in the other Loan Documents and
in the certificates delivered pursuant hereto or thereto shall survive the
making by the Lenders of the Loans and the issuance by the Issuing Lender of
Letters of Credit, in each case, as herein contemplated and the execution and
delivery to the Lenders of the Notes evidencing the Loans and shall continue in
full force and effect so long as the Obligations hereunder are outstanding and
unpaid and the Commitments are in effect. The Obligations of the Company
pursuant to Section 3.07, Section 3.08, Section 3.09, Section 10.03 and
Section 10.11 hereof shall survive termination of this Agreement and payment of
the Obligations.
     SECTION 10.03. Expenses. The Company agrees (a) to indemnify, defend and
hold harmless the Lenders, the Administrative Agent, the Issuing Lender and
their respective officers, directors, employees, agents, advisors and Affiliates
(each, an “indemnified person”) from and against any and all losses, claims,
damages, liabilities or judgments to which any such indemnified person may be
subject and arising out of or in connection with the Loan Documents, the
financings contemplated hereby, the use of any proceeds of such financings or
any related transaction or any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any of such indemnified persons
is a party thereto, and to reimburse each of such indemnified persons upon
demand for any expenses, including reasonable legal fees, incurred in connection
with the investigation or defending any of the foregoing; provided that the
foregoing indemnity will not, as to any indemnified person, apply to losses,
claims, damages, liabilities, judgments or related expenses to the extent
arising from the willful misconduct or

58



--------------------------------------------------------------------------------



 



gross negligence of such indemnified person; (b) to reimburse the Administrative
Agent from time to time, upon demand, all out-of-pocket expenses (including
reasonable expenses of its due diligence investigation, along with disbursements
and reasonable fees of counsel and the allocated costs of internal counsel)
incurred in connection with the financings contemplated under this Agreement,
the preparation, execution and delivery of this Agreement and the other Loan
Documents, any amendments and waivers hereof or thereof, the security
arrangements contemplated thereby, and (c) to pay or reimburse each Lender, the
Administrative Agent and the Issuing Lender for all their reasonable out of
pocket costs and expenses incurred in connection with the enforcement and
preservation of any rights under this Agreement, the Notes, the other Loan
Documents, and any other documents prepared in connection herewith or therewith,
including, without limitation, the reasonable fees and disbursements of counsel
(including, without limitation, in-house counsel) to the Administrative Agent,
the Issuing Lender and to the several Lenders, including all such out-of-pocket
expenses incurred during any work-out, restructuring or negotiations in respect
of the Obligations. The provisions of this Section 10.03 shall survive
termination of this Agreement.
     SECTION 10.04. Amendments and Waivers. With the written consent of the
Required Lenders, the Administrative Agent and the Company may, from time to
time, enter into written amendments, supplements or modifications hereto for the
purpose of adding any provisions to this Agreement or the Notes or any of the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Company hereunder or thereunder, and with the written consent of the
Required Lenders the Administrative Agent on behalf of the Lenders may execute
and deliver to the Company a written instrument waiving, on such terms and
conditions as the Administrative Agent or the Required Lenders may specify in
such instrument, any of the requirements of this Agreement or the Notes or any
of the other Loan Documents or any Default or Event of Default; provided,
however, that no such waiver and no such amendment, or supplement or
modification shall (a) extend the maturity of any Note or any installment
thereof; (b) reduce the rate or extend the time of payment of interest on any
Note or any fees payable to the Lenders hereunder; (c) reduce the principal
amount of any Note, (d) amend, modify or waive any provision of this
Section 10.04; (e) reduce the percentage specified in the definition of Required
Lenders or amend or modify any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination granting consent hereunder; (f) consent to the assignment
or transfer by the Company of any of its rights or Obligations under this
Agreement; (g) except as expressly permitted pursuant to this Agreement or any
other Loan Document release any collateral security granted to the
Administrative Agent, if any; (h) except as expressly permitted pursuant to this
Agreement or any other Loan Document, release any Guarantor from its Guaranty,
or limit any Guarantor’s liability with respect to its Guaranty; or (i) increase
the amount of the Total Commitment hereunder, in each case specified in clauses
(a) through (i) above without the written consent of all the Lenders; and
provided, further, that no such waiver and no such amendment, supplement or
modification shall (i) amend, modify, supplement or waive any provision of
Article IX with respect to the Administrative Agent without the written consent
of the Administrative Agent, (ii) increase the amount of any Lender’s Commitment
without the written consent of such Lender or (iii) amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Issuing Lender
hereunder without the prior written consent of the Administrative Agent or the
Issuing Lender, as the case may be. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Company, the Lenders, the Administrative Agent, the Issuing
Lender and all future holders of the Notes.
     SECTION 10.05. Successor and Assigns; Participations.
          (a) This Agreement shall be binding upon and inure to the benefit of
the Company, the Lenders, the Administrative Agent, all future holders of the
Notes and their respective successors and

59



--------------------------------------------------------------------------------



 



assigns, except that the Company may not assign or transfer any of its rights or
Obligations under this Agreement without the prior written consent of each
Lender.
          (b) Any Lender may, in the ordinary course of its commercial banking
business and in accordance with applicable law, at any time sell to one or more
banks or other financial institutions (“Participants”) participating interests
in any Loan owing to such Lender, any Note held by such Lender, any Commitment
of such Lender or any other interest of such Lender hereunder. In the event of
any such sale by a Lender of participating interests to a Participant, such
Lender’s obligations under this Agreement to the other parties under this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Note for all purposes under this Agreement, and the Company and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
The Company agrees that each Participant shall be entitled to the benefits of
Sections 3.07, 3.08, 3.09 and 10.11 with respect to its participation in the
Commitments and in the Loans and Letters of Credit outstanding from time to
time; provided, however, that no Participant shall be entitled to receive any
greater amount pursuant to such sections than the transferor Lender would have
been entitled to receive in respect of the amount of the participation
transferred by such transferor Lender to such Participant had no such transfer
occurred. No Participant shall have the right to consent to any amendment to, or
waiver of, any provision of this Agreement, except the transferor Lender may
provide in its agreement with the Participant that such Lender will not, without
the consent of the Participant, agree to any amendment or waiver described in
clause (a) through clause (i) of Section 10.04.
          (c) Subject to the last sentence of this paragraph (c) any Lender may,
in the ordinary course of its commercial banking business and in accordance with
applicable law, at any time sell to any Lender or any domestic banking affiliate
thereof, and, with the consent of the Administrative Agent and, so long as no
Event of Default shall have occurred and is then continuing with the written
consent of the Company (not to be unreasonably withheld, delayed or
conditioned), to one or more additional banks or financial institutions
(“Purchasing Lenders”) all or any part of its rights and Obligations under this
Agreement and the Notes pursuant to an Assignment and Acceptance Agreement,
executed by such Purchasing Lender, such transferor Lender and the
Administrative Agent (and, in the case of an Assignment and Acceptance Agreement
relating to a Purchasing Lender that is not then a Lender or a domestic banking
affiliate thereof, also executed by the Company), and delivered to the
Administrative Agent for its acceptance. Upon such execution, delivery and
acceptance from and after the effective date specified in such Assignment and
Acceptance Agreement, (i) the Purchasing Lender thereunder shall be a party
hereto and, to the extent provided in such Assignment and Acceptance Agreement,
have the rights and obligations of a Lender hereunder with Commitments as set
forth therein and (ii) the transferor Lender thereunder shall, to the extent
provided in such Assignment and Acceptance Agreement, be released from its
obligations under this Agreement arising after such transfer (and, in the case
of an Assignment and Acceptance Agreement covering all or the remaining portion
of a transferor Lender’s rights and obligations under this Agreement, such
transferor Lender shall cease to be a party hereto except as to Sections 3.07,
3.08, 3.09, 10.03 and 10.11 for the period prior to the effective date). Such
Assignment and Acceptance Agreement shall be deemed to amend this Agreement to
the extent, and only to the extent, necessary to reflect the addition of such
Purchasing Lender and the resulting adjustment of Commitment Proportions arising
from the purchase by such Purchasing Lender of all or a portion of the rights
and obligations of such transferor Lender under or in respect of this Agreement
and the Notes. On or prior to the effective date specified in such Assignment
and Acceptance Agreement, the Company, at its own expense, shall execute and
deliver to the Administrative Agent, in exchange for the surrendered Notes, new
Notes to the order of such Purchasing Lender in an amount equal to the
Commitments assumed by it pursuant to such Assignment and Acceptance Agreement
and, if the transferor Lender has retained any Commitment hereunder, a new Note
to the order of the transferor Lender in an amount equal

60



--------------------------------------------------------------------------------



 



to such Commitment retained by it hereunder. Such new Notes shall be in a
principal amount equal to the outstanding principal amount of such surrendered
Notes, shall be dated the effective date specified in the Assignment and
Acceptance Agreement and shall otherwise be in the form of the Notes replaced
thereby. The Notes surrendered by the transferor Lender shall be returned by the
Administrative Agent to the Company marked “cancelled”. Anything in this
Section 10.05 to the contrary notwithstanding, (i) no transfer to a Purchasing
Lender shall be made pursuant to this paragraph (c) if such transfer by any one
transferor Lender to any one Purchasing Lender (other than a Purchasing Lender
which is a Lender hereunder prior to such transfer) (x) is in respect of less
than $5,000,000 of the Commitments of such transferor Lender or (y) if less than
all of the Commitment of such transferor Lender is transferred, after giving
effect to such transfer the amount held by any transferor Lender would be less
than $5,000,000 and (ii) each transfer to a Purchasing Lender shall be made in
the same pro-rata portion with respect to the Revolving Credit Commitment, the
Commercial Letter of Credit Commitment, the Standby Letter of Credit Commitment
and the Term Loan Commitment of such transferor Lender.
          (d) The Administrative Agent shall maintain at its address referred to
in Section 10.01 a copy of each Assignment and Acceptance Agreement delivered to
it and a register (the “Register”) for the recordation of the names and
addresses of the Lenders and the Commitments of, and principal amount of the
Loans owing to, each Lender from time to time. The entries in the Register shall
be conclusive, in the absence of demonstrable error and the Company, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register as the owner of the Loans recorded therein for all
purposes of this Agreement. The Register shall be available for inspection by
the Company or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
          (e) Upon its receipt of an Assignment and Acceptance Agreement
executed by a transferor Lender and a Purchasing Lender (and, in the case of a
Purchasing Lender that is not then a Lender or an Affiliate thereof, by the
Company) together with payment by the Purchasing Lender to the Administrative
Agent of a registration and processing fee of $5,000 if the Purchasing Lender is
not a Lender prior to the execution of an Assignment and Acceptance Agreement
and $3,000 if the Purchasing Lender is a Lender prior to the execution of an
Assignment and Acceptance Agreement, the Administrative Agent shall (i) accept
such Assignment and Acceptance Agreement, (ii) record the information contained
therein in the Register and (iii) give prompt notice of such acceptance and
recordation to the Lenders and the Company.
          (f) The Company authorizes each Lender to disclose to any Participant
or Purchasing Lender (each, a “Transferee”) and any prospective Transferee any
and all financial information in such Lender’s possession concerning the
Company, the Guarantors and their respective Affiliates which has been delivered
to such Lender by or on behalf of the Company pursuant to this Agreement or
which has been delivered to such Lender by the Company in connection with such
Lender’s credit evaluation of the Company and its Subsidiaries prior to entering
into this Agreement, provided that such Transferee agrees to be bound by
Section 10.18 hereof as if such Transferee were a party hereto.
          (g) Any Lender may at any time pledge or assign or grant a security
interest in all or any part of its rights under this Agreement and the other
Loan Documents, including any portion of its Notes, to any of the twelve
(12) Federal Reserve Banks organized under Section 4 of the Federal Reserve Act,
12 U.S.C. Section 341, provided that no such assignment shall release the
transferor Lender from its Commitments or its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party to this
Agreement.

61



--------------------------------------------------------------------------------



 



     SECTION 10.06. No Waiver; Cumulative Remedies. Neither any failure nor any
delay on the part of any Lender, the Issuing Lender or the Administrative Agent
in exercising any right, power or privilege hereunder or under any Note or any
other Loan Document shall operate as a waiver thereof, nor shall a single or
partial exercise thereof preclude any other or further exercise of any other
right, power or privilege. The rights, remedies, powers and privileges herein
provided or provided in the other Loan Documents are cumulative and not
exclusive of any rights, remedies powers and privileges provided by law.
     SECTION 10.07. Applicable Law. THIS AGREEMENT AND THE NOTES SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.
     SECTION 10.08. Submission to Jurisdiction; Jury Waiver. THE COMPANY HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE
STATE OF NEW YORK, COUNTY OF NEW YORK, COUNTY OF NASSAU AND COUNTY OF SUFFOLK IN
ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT AND RELATED TO OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, AND TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE COMPANY HEREBY WAIVES AND AGREES NOT TO ASSERT BY WAY OF
MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING ANY
CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS, THAT
THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE
VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER, OR THAT THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR ANY OTHER DOCUMENT OR INSTRUMENT REFERRED TO HEREIN
OR THEREIN WHERE THE SUBJECT MATTER THEREOF MAY NOT BE LITIGATED IN OR BY SUCH
COURTS. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE COMPANY AGREES NOT TO
(i) SEEK AND HEREBY WAIVES THE RIGHT TO ANY REVIEW OF THE JUDGMENT OF ANY SUCH
COURT BY ANY COURT OF ANY OTHER NATION OR JURISDICTION WHICH MAY BE CALLED UPON
TO GRANT AN ENFORCEMENT OF SUCH JUDGMENT AND (ii) ASSERT ANY COUNTERCLAIM IN ANY
SUCH SUIT, ACTION OR PROCEEDING UNLESS SUCH COUNTERCLAIM CONSTITUTES A
COMPULSORY OR MANDATORY COUNTERCLAIM UNDER APPLICABLE RULES OF CIVIL PROCEDURE.
THE COMPANY AGREES THAT SERVICE OF PROCESS MAY BE MADE UPON IT BY CERTIFIED OR
REGISTERED MAIL TO THE ADDRESS FOR NOTICES SET FORTH IN THIS AGREEMENT OR ANY
METHOD AUTHORIZED BY THE LAWS OF NEW YORK. EACH PARTY HERETO WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY
OTHER LOAN DOCUMENT.
     SECTION 10.09. Extension of Maturity. Except as otherwise expressly
provided herein, whenever a payment to be made hereunder shall fall due and
payable on any day other than a Business Day, such payment may be made on the
next succeeding Business Day, and such extension of time shall be included in
computing interest.
     SECTION 10.10. Severability. In case any one or more of the provisions
contained in this Agreement, any Note or in any other Loan Document should be
invalid, illegal or unenforceable in any

62



--------------------------------------------------------------------------------



 



respect, the validity, legality and enforceability of the remaining provisions
contained herein and therein shall not in any way be affected or impaired
thereby.
     SECTION 10.11. Reinstatement; Certain Payments. If claim is ever made upon
any Lender for repayment or recovery of any amount or amounts received by such
Lender in payment or on account of any of the Obligations under this Agreement,
such Lender shall give prompt notice of such claim to the Administrative Agent
and the Company, and if any Lender repays all or part of said amount by reason
of (i) any judgment, decree or order of any court or administrative body having
jurisdiction over such Lender or any of its property, or (ii) any settlement or
compromise of any such claim effected by such Lender with any such claimant,
then and in such event the Company agrees that any such judgment, decree, order,
settlement or compromise shall be binding upon the Company notwithstanding the
cancellation of any Note or other instrument evidencing the Obligations under
this Agreement or the termination of this Agreement, and the Company shall be
and remain liable to such Lender hereunder for the amount so repaid or recovered
to the same extent as if such amount had never originally been received by such
Lender.
     SECTION 10.12. Right of Setoff. The Company hereby grants to the
Administrative Agent, the Issuing Lender, each Lender and each Affiliate of each
Lender, a continuing lien, security interest and right of setoff as security for
all Obligations to any of them, whether now existing or hereafter arising, upon
and against all deposits, credits, collateral and property, now or hereafter in
the possession, custody, safekeeping or control of the Administrative Agent, the
Issuing Lender, each Lender and each Affiliate of each Lender and their
respective successors and assigns or in transit to any of them. The
Administrative Agent, the Issuing Lender, each Lender and each Affiliate of each
Lender are each hereby authorized at any time and from time to time, following
the occurrence and during the continuance of an Event of Default shall have
occurred and be continuing, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other Indebtedness at any time owing by the
Administrative Agent, the Issuing Lender, any Lender or any Affiliate of any
Lender to or for the credit or the account of the Company against any and all of
the Obligations of the Company now and hereafter existing under this Agreement
and the Notes held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement or any Note and although such
Obligations may be unmatured. The rights of the Administrative Agent, the
Issuing Lender, each Lender and each Affiliate of each Lender under this
Section 10.12 are in addition to other rights and remedies (including, without
limitation, other rights of setoff) which they may have. ANY AND ALL RIGHTS TO
REQUIRE THE ADMINISTRATIVE AGENT, THE ISSUING LENDER, EACH LENDER AND EACH
AFFILIATE OF EACH LENDER TO EXERCISE THEIR RIGHTS OR REMEDIES WITH RESPECT TO
ANY OTHER COLLATERAL WHICH SECURES THE LOANS, PRIOR TO EXERCISING THEIR RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE COMPANY,
ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
     SECTION 10.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which,
taken together, shall constitute one and the same instrument.
     SECTION 10.14. Headings. Section headings used herein are for convenience
of reference only and are not to affect the construction of or be taken into
consideration in interpreting this Agreement.

63



--------------------------------------------------------------------------------



 



     SECTION 10.15. Construction. This Agreement, is the result of negotiations
between, and has been reviewed by the Company and the Bank and their respective
counsel. Accordingly, this Agreement shall be deemed to be the product of each
party hereto, and no ambiguity shall be construed in favor of or against either
the Company or the Bank.
     SECTION 10.16. Entire Agreement. This Agreement, each of the other Loan
Documents and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire agreement among the parties,
relating to the subject matter hereof, and supercede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.
     SECTION 10.17. USA PATRIOT Act. Each Lender hereby notifies the Company
that pursuant to the requirements of USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Company, which
information includes the name and address of the Company and other information
that will allow such Lender to identify the Company in accordance with the Act.
     SECTION 10.18. Confidentiality. The Administrative Agent, the Lenders and
the Issuing Lender each hereby agree to keep confidential all non-public
information, materials and documents furnished by the Company or any Subsidiary
of the Company to the Administrative Agent, the Lenders or the Issuing Lender
pursuant to this Agreement, provided that, in the case of information received
from the Company or any Subsidiary of the Company or their respective
representatives after the date hereof, such information is clearly identified at
the time of delivery as confidential (the “Confidential Information”).
Notwithstanding the foregoing, the Administrative Agent, any Lender or the
Issuing Lender shall be permitted to disclose Confidential Information (a) to
its Affiliates and to such of its and its Affiliate’s officers, directors,
employees, agents, representatives and professional advisors in any of the
transactions contemplated by, or the administration of, this Agreement are
instructed to keep such information as confidential in accordance with this
Section 10.18; (b) to the extent required by applicable laws and regulations or
by any subpoena or similar legal process, or requested by any governmental
agency or authority subject to the following sentence; (c) to the extent such
Confidential Information (i) becomes publicly available other than as a result
of a breach of this Section 10.18 by the disclosing party, or (ii) becomes
available to the Administrative Agent, such Lender or the issuing Lender on a
non-confidential basis from a source other than the Company or any Subsidiary of
the Company or representative which to the Administrative Agent’s, such Lender’s
or the Issuing Lender’s knowledge is not prohibited from disclosing such
Confidential Information to such party by a contractual or other legal
obligation; (d) to the extent the Company or any Subsidiary of the Company shall
have consented to such disclosure in writing; (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, or (f) to any prospective
transferee or participant in connection with any contemplated transfer of this
Agreement and the Notes or any interest therein provided such transferee or
participant agrees to treat the Confidential Information in a manner consistent
with this Section 10.18. Nothing herein shall prohibit the disclosure of
Confidential Information in connection with any litigation or where such
disclosure is pursuant to applicable laws, regulations, court order or similar
legal process; provided, however, in the event that the Administrative Agent,
any Lender or the Issuing Lender is requested or required by law to disclose any
of the Confidential Information, the Administrative Agent, such Lender or the
Issuing Lender shall provide the Company with written notice, unless notice is
prohibited by law, of any such request or requirement so that the Company may
seek a protective order or other appropriate remedy; provided that no such
notification shall be required in respect of any disclosure to regulatory
authorities having jurisdiction over such party.
[signature page follows]

64



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company, the Administrative Agent, the Issuing
Lender and the Lenders have caused this Agreement to be duly executed by their
duly authorized officers, as of the day and year first above written.

            GLOBECOMM SYSTEMS INC.
      By:   /s/ Andrew C. Melfi        Name:   Andrew C. Melfi        Title:  
Chief Financial Officer        CITIBANK, N.A., as Administrative Agent, Issuing
Lender and as a Lender
      By:   /s/ Stuart N. Berman        Name:   Stuart N. Berman        Title:  
Vice President   

65



--------------------------------------------------------------------------------



 



         

SCHEDULE 1.01

                  Lender   Revolving Credit Commitment   Term Loan Commitment
 
               
Citibank, N.A.
  $ 15,000,000     $ 50,000,000  

66